Exhibit 10.01 [dex1001.htm]

EXECUTION VERSION

EXHIBIT 10.01

$1,750,000,000

CREDIT AGREEMENT

dated as of

July 26, 2011

among

PRAXAIR, INC.

THE ELIGIBLE SUBSIDIARIES REFERRED TO HEREIN

THE LENDERS LISTED HEREIN

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

CITIBANK, N.A.

and

HSBC BANK USA, N.A.

Syndication Agents

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

and

THE ROYAL BANK OF SCOTLAND PLC,

Documentation Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.

and

HSBC SECURITIES (USA) INC.,

Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

ARTICLE 1

DEFINITIONS

 

Section 1.01.   Definitions

     1   

Section 1.02.   Accounting Terms and Determinations

     18   

Section 1.03.   Types of Borrowings

     19    ARTICLE 2    THE CREDITS   

Section 2.01.   Commitments to Lend

     19   

Section 2.02.   Making of Committed Borrowings

     20   

Section 2.03.   Competitive Bid Borrowings

     21   

Section 2.04.   Notice to Lenders; Funding of Loans

     24   

Section 2.05.   Registry; Notes

     26   

Section 2.06.   Maturity of Loans

     26   

Section 2.07.   Interest Rates

     26   

Section 2.08.   Fees

     29   

Section 2.09.   Optional Termination or Reduction of Commitments

     29   

Section 2.10.   Method of Electing Interest Rates

     29   

Section 2.11.   Scheduled Termination of Commitments

     31   

Section 2.12.   Optional Prepayments

     32   

Section 2.13.   General Provisions as to Payments

     32   

Section 2.14.   Funding Losses

     33   

Section 2.15.   Computation of Interest and Fees

     33   

Section 2.16.   Letters of Credit

     34   

Section 2.17.   Regulation D Compensation

     39   

Section 2.18.   Takeout of Swingline Loans

     39   

Section 2.19.   Defaulting Lenders

     40   

Section 2.20.   Replacement of this Agreement

     42   

Section 2.21.   Increased Commitments, Additional Lenders

     43   

Section 2.22.   Currency Fluctuation

     44   

Section 2.23.   Commitment Fee Rate; CDS Floor; CDS Ceiling

     44   

Section 2.24.   Margin Determinations

     45   

Section 2.25.   License Agreement And CDS Data

     46    ARTICLE 3    CONDITIONS   

Section 3.01.   Effectiveness

     47   

Section 3.02.   Existing Credit Agreement

     49   

Section 3.03.   Borrowings and Issuances of Letters of Credit

     49   

Section 3.04.   First Borrowing by Each Eligible Subsidiary

     49   



--------------------------------------------------------------------------------

ARTICLE 4    REPRESENTATIONS AND WARRANTIES   

Section 4.01.   Corporate Existence and Power

     50   

Section 4.02.   Corporate and Governmental Authorization; No Contravention

     50   

Section 4.03.   Binding Effect

     51   

Section 4.04.   Financial Information

     51   

Section 4.05.   Litigation

     51   

Section 4.06.   Compliance with ERISA

     51   

Section 4.07.   Environmental Matters

     52   

Section 4.08.   Subsidiaries

     52   

Section 4.09.   Not an Investment Company

     52   

Section 4.10.   Disclosure

     52    ARTICLE 5    COVENANTS   

Section 5.01.   Information

     53   

Section 5.02.   Maintenance of Property; Insurance

     55   

Section 5.03.   Negative Pledge

     56   

Section 5.04.   Consolidations, Mergers and Sales of Assets

     57   

Section 5.05.   Consolidated Capitalization

     57   

Section 5.06.   Use of Proceeds

     57    ARTICLE 6    DEFAULTS   

Section 6.01.   Events of Default

     58   

Section 6.02.   Notice of Default

     60   

Section 6.03.   Cash Cover

     60   

Section 6.04.   Rescission

     60    ARTICLE 7    THE ADMINISTRATIVE AGENT   

Section 7.01.   Appointment And Authority

     61   

Section 7.02.   Rights As A Lender

     61   

Section 7.03.   Exculpatory Provisions

     61   

Section 7.04.   Reliance By Administrative Agent

     62   

Section 7.05.   Delegation Of Duties

     62   

Section 7.06.   Resignation Of The Administrative Agent

     63   

Section 7.07.   Non-reliance On Administrative Agent And Other Lenders

     64   

Section 7.08.   No Other Duties, Etc.

     64   

Section 7.09.   Administrative Agent May File Proofs Of Claim

     64   

Section 7.10.   Provisions Applicable To Issuing Lenders

     65   

 

ii



--------------------------------------------------------------------------------

ARTICLE 8    CHANGE IN CIRCUMSTANCES   

Section 8.01.   Basis for Determining Interest Rate Inadequate or Unfair

     65   

Section 8.02.   Illegality

     66   

Section 8.03.   Increased Cost and Reduced Return

     67   

Section 8.04.   Taxes

     68   

Section 8.05.   Base Rate Loans Substituted for Affected Fixed Rate Loans

     73   

Section 8.06.   Substitution of Lender; Termination Option

     73    ARTICLE 9    REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES
  

Section 9.01.   Corporate Existence and Power

     74   

Section 9.02.   Corporate Governmental Authorization; No Contravention

     74   

Section 9.03.   Binding Effect

     75    ARTICLE 10    GUARANTY   

Section 10.01.   The Guaranty

     75   

Section 10.02.   Guaranty Unconditional

     75   

Section 10.03.   Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances

     76   

Section 10.04.   Waiver by the Company

     76   

Section 10.05.   Subrogation

     76   

Section 10.06.   Stay of Acceleration

     76    ARTICLE 11    MISCELLANEOUS   

Section 11.01.   Notices

     77   

Section 11.02.   No Waivers

     77   

Section 11.03.   Expenses; Indemnification

     78   

Section 11.04.   Sharing of Set-offs

     78   

Section 11.05.   Amendments and Waivers

     79   

Section 11.06.   Successors and Assigns

     80   

Section 11.07.   [Reserved]

     82   

Section 11.08.   Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

     82   

Section 11.09.   Counterparts; Integration

     83   

Section 11.10.   Treatment of Certain Information; Confidentiality

     83   

Section 11.11.   Severability

     84   

Section 11.12.   [Reserved]

     84   

Section 11.13.   Collateral

     84   

Section 11.14.   Judgment Currency

     84   

Section 11.15.   Patriot Act Notice

     85   

Section 11.16.   No Advisory Or Fiduciary Responsibility

     85   

Section 11.17.   Electronic Execution Of Assignments And Certain Other Documents

     85   

 

iii



--------------------------------------------------------------------------------

Commitment Schedule

Mandatory Cost Schedule

Exhibit A – Note

Exhibit B – Competitive Bid Quote Request

Exhibit C – Invitation for Competitive Bid Quotes

Exhibit D – Competitive Bid Quote

Exhibit E – Opinion of Counsel for the Company

Exhibit F – Election to Participate

Exhibit G – Election to Terminate

Exhibit H – Opinion of Counsel for an Eligible Subsidiary

Exhibit I – Assignment and Assumption Agreement

Exhibit J – Extension Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

AGREEMENT dated as of July 26, 2011 (this “Agreement”) among PRAXAIR, INC., the
ELIGIBLE SUBSIDIARIES referred to herein, the LENDERS listed on the signature
pages hereof and BANK OF AMERICA, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Absolute Rates pursuant to Section 2.03.

“Additional Lender” has the meaning set forth in Section 2.21.

“Adjusted CD Rate” has the meaning set forth in Section 2.07(b).

“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders under the Loan Documents, and its successors in such
capacity.

“Administrative Agent’s Office” means the Administrative Agent’s address set
forth on the signature pages hereof or such other address or account as the
Administrative Agent may from time to time notify to the Borrower and the
Lenders.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (which shall promptly following
receipt thereof give a copy to the Company) duly completed by such Lender.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Alternative Currency” means Euro, British Sterling, Swiss Francs and Canadian
Dollars; provided that any other currency (except Dollars) may also be an
Alternative Currency if (i) the Company requests, by notice to the
Administrative Agent, that such currency be included as an additional
Alternative Currency for purposes of this Agreement, (ii) such currency is
freely transferable and is freely convertible into Dollars in the London foreign
exchange market, (iii) deposits in such currency are customarily offered to
banks in the London interbank market, and (iv) each Lender, by notice to the
Administrative Agent, approves the inclusion of such currency as an additional
Alternative Currency for purposes hereof. The Lenders’ approval of any such
additional Alternative Currency may be limited to a specified maximum Dollar
Amount or a specified period of time or both.



--------------------------------------------------------------------------------

“Alternative Currency Loan” means a Syndicated Loan that is made in an
Alternative Currency pursuant to the applicable Notice of Committed Borrowing.

“Applicable Lending Office” means, with respect to any Lender and any Loan made
by it hereunder to any Borrower, its office located at its address set forth in
its Administrative Questionnaire (or identified in its Administrative
Questionnaire as its Applicable Lending Office for Loans of that nature) or such
other office, branch or Affiliate of such Lender as it may hereafter designate
as its Applicable Lending Office for such purpose by not less than five Domestic
Business Days’ notice to the Company and the Administrative Agent.

“Assessment Rate” has the meaning set forth in Section 2.07(b).

“Assignee” has the meaning set forth in Section 11.06(c).

“Bank of America” means Bank of America, N.A., and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Euro-Currency Base Rate plus 1%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Syndicated Loan which bears interest at the Base Rate
plus the applicable Base Rate Margin pursuant to the applicable Notice of
Committed Borrowing or Notice of Interest Rate Election or the provisions of
Article 8.

“Base Rate Margin” means a rate per annum determined in accordance with
Section 2.24.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” means the Company or any Eligible Subsidiary, as the context may
require, and their respective successors, and “Borrowers” means all of the
foregoing. When used in relation to any Loan or Letter of Credit, references to
“the Borrower” are to the particular Borrower to which such Loan is or is to be
made or at whose request such Letter of Credit is or is to be issued.

“Borrowing” has the meaning set forth in Section 1.03.

“British Sterling” means the lawful currency of the United Kingdom.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Euro-Currency Loan, means any such day that is also a
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market.

“Canadian Dollars” or “Can $” means the lawful currency of Canada.

“Calendar Quarter” means a three-month period consisting of (i) each January,
February, and March, (ii) each April, May and June, (iii) each July, August and
September or (iv) each October, November and December.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Issuing
Lenders or Swingline Lender (as applicable) and the Lenders, as collateral for
Letter of Credit Liabilities, obligations in respect of Swingline Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the Issuing
Lender or Swingline Lender benefitting from such collateral shall agree in its
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to (a) the Administrative Agent and (b) the
Issuing Lender or the Swingline Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“CD Base Rate” has the meaning set forth in Section 2.07(b).

“CD Loan” means a Syndicated Loan which bears interest at a CD Rate pursuant to
the applicable Notice of Committed Borrowing or Notice of Interest Rate
Election.

“CD Margin” means a rate per annum determined in accordance with Section 2.24.

“CD Rate” has the meaning set forth in Section 2.07(b).

“CD Reference Banks” means Bank of America, Citibank, N.A. and HSBC Bank USA,
National Association.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law” after the date of this Agreement, regardless
of the date enacted, adopted or issued.

 

3



--------------------------------------------------------------------------------

“Commitment” means (i) with respect to each Lender, the amount of such Lender’s
Commitment, as such amount is set forth opposite the name of such Lender on the
Commitment Schedule, (ii) with respect to any Additional Lender, the amount of
the Commitment assumed by it pursuant to Section 2.21 and (iii) with respect to
any Assignee, the amount of the transferor Lender’s Commitment assigned to it
pursuant to Section 11.06(c), in each case as such amount may be changed from
time to time pursuant to Section 2.09, 2.21 or Section 11.06(c); provided that,
if the context so requires, the term “Commitment” means the obligation of a
Lender to extend credit up to such amount to the Borrowers hereunder.

“Commitment Schedule” means the Commitment Schedule attached hereto.

“Committed Loan” means a Syndicated Loan or a Swingline Loan.

“Company” means Praxair, Inc., a Delaware corporation, and its successors.

“Competitive Bid Absolute Rate” has the meaning set forth in Section 2.03(d).

“Competitive Bid Absolute Rate Loan” means a loan to be made by a Lender
pursuant to an Absolute Rate Auction.

“Competitive Bid LIBOR Loan” means a loan to be made by a Lender pursuant to a
LIBOR Auction (including such a loan bearing interest at the rate applicable to
Base Rate Loans pursuant to Section 8.01).

“Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive Bid
Absolute Rate Loan.

“Competitive Bid Margin” has the meaning set forth in Section 2.03(d).

“Competitive Bid Quote” has the meaning set forth in Section 2.03(d).

“Competitive Bid Quote Request” has the meaning set forth in Section 2.03(b).

“Consolidated Book Net Worth” means at any date the consolidated shareholders’
equity of the Company and its Consolidated Subsidiaries, determined as of such
date, calculated without giving effect to changes in the cumulative foreign
currency translation adjustment after June 30, 2011.

“Consolidated Net Tangible Assets” means the total Net Tangible Assets of the
Company and its Consolidated Subsidiaries, determined on a consolidated basis as
of the date of the Company’s last published consolidated balance sheet.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date.

“Consolidated Total Debt” means at any date all consolidated Debt of the Company
and its Consolidated Subsidiaries determined as of such date.

 

4



--------------------------------------------------------------------------------

“Continuing Director” means at any date a member of the Company’s board of
directors who was either (i) a member of such board twelve months prior to such
date or (ii) nominated for election to such board by at least a majority of the
Continuing Directors then in office.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, (i) the amount
of its Commitment (whether used or unused) at such time or (ii) if the
Commitments have terminated in their entirety, the sum of the aggregate Dollar
Amount of its Loans at such time (including any participations in Swingline
Loans purchased by it and excluding any participations in Swingline Loans sold
by it) plus its Letter of Credit Liabilities at such time.

“Debt” of any Person means at any date, without duplication, to the extent
required in accordance with generally accepted accounting principles to be
included in the financial statements of such Person or the footnotes thereto:

(i) all obligations of such Person for borrowed money;

(ii) all obligations of such Person evidenced by bonds, debentures or notes;

(iii) all obligations of such Person for installment purchase transactions
involving the purchase of property or services over $5,000,000 for any
particular transaction, except trade accounts payable and expense accruals
arising in the ordinary course of business;

(iv) all obligations of such Person as lessee which are capitalized in
accordance with generally accepted accounting principles;

(v) all obligations of such Person to reimburse any bank or other Person in
respect of amounts paid under a letter of credit; and

(vi) all Debt of others Guaranteed by such Person.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default; provided that, with respect to
Section 6.01(k), no Default shall be deemed to have occurred until the time
period for appeal has expired.

“Defaulting Lender” means, subject to Section 2.19(c), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swingline
Loans, within three Business Days of the date required to be funded by it
hereunder, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations or

 

5



--------------------------------------------------------------------------------

has made a public statement to that effect with respect to its funding
obligations hereunder or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent or the Company, to confirm in writing, that it will comply
with its funding obligations, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any bankruptcy,
insolvency or other similar law now or hereafter in effect, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender (x) solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contract or agreement made with such Lender and (y) with respect
to clauses (a) through (c) above, if such Lender’s failure to fund is based on
such Lender’s reasonable good faith determination that any applicable condition
in Article 3 has not been satisfied and such Lender has notified the
Administrative Agent and the Company in writing prior to the time of such
proposed funding; provided that this clause (y) does not affect any Lender’s
liability it may have for failing to perform any of its funding obligations
hereunder.

“Dollar Amount” means, at any time:

(a) with respect to an amount denominated in Dollars, such amount; and

(b) with respect to an amount denominated in an Alternative Currency, an
equivalent amount thereof in Dollars as determined by the Administrative Agent
or the applicable Issuing Lender, as the case may be, at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

The Administrative Agent or the applicable Issuing Lender shall promptly notify
the Borrower of each Dollar Amount determined by it pursuant to clause (b) of
the preceding sentence.

“Dollar-Denominated Loan” means a Loan that is made in Dollars pursuant to the
applicable Notice of Borrowing.

“Dollars” and the sign “$” mean lawful currency of the United States.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

 

6



--------------------------------------------------------------------------------

“Domestic Consolidated Subsidiary” with respect to any Person means a
Consolidated Subsidiary of such Person organized and existing under the laws of
the United States of America, any State thereof or the District of Columbia.

“Domestic Loans” means CD Loans or Base Rate Loans or both.

“Domestic Reserve Percentage” has the meaning set forth in Section 2.07(b).

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.

“Election to Participate” means an Election to Participate substantially in the
form of Exhibit F hereto.

“Election to Terminate” means an Election to Terminate substantially in the form
of Exhibit G hereto.

“Eligible Subsidiary” means any Wholly-Owned Consolidated Subsidiary, in each
case, as to which an Election to Participate shall have been delivered to the
Administrative Agent and as to which an Election to Terminate with respect to
such Election to Participate shall not have been delivered to the Administrative
Agent. Each such Election to Participate and Election to Terminate shall be duly
executed on behalf of such Subsidiary and the Company in such number of copies
as the Administrative Agent may request. If at any time a Subsidiary theretofore
designated as an Eligible Subsidiary no longer qualifies as a Wholly-Owned
Consolidated Subsidiary, the Company shall cause to be delivered to the
Administrative Agent an Election to Terminate terminating the status of such
Subsidiary as an Eligible Subsidiary. The delivery of an Election to Terminate
shall not affect any obligation of an Eligible Subsidiary theretofore incurred
or the Company’s guaranty thereof. The Administrative Agent shall promptly give
notice to the Lenders of the receipt of any Election to Participate or Election
to Terminate.

“Environmental Laws” means all applicable federal, state, local and foreign
laws, ordinances, codes, regulations, orders and requirements relating to the
protection of, or discharge of materials into, the environment, including,
without limitation, the Resource Conservation and Recovery Act of 1976, as
amended; the Comprehensive Environmental Response, Compensation and Liability
Act; the Toxic Substance Control Act; the Clean Water Act; the Clean Air Act;
and the Safe Drinking Water Act.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Company, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Company or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Euro” and the sign “€” mean the single shared currency of the participating
member states of the European Union.

 

7



--------------------------------------------------------------------------------

“Euro-Currency Base Rate” means:

(a) for any Interest Period with respect to a Euro-Currency Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or, if such rate is unavailable, such other commercially
available source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 A.M., London
time, two Euro-Currency Business Days prior to the commencement of such Interest
Period, for deposits in Dollars or the relevant Alternative Currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars or the relevant Alternative Currency for delivery
on the first day of such Interest Period in same day funds in the approximate
amount of the Euro-Currency Loan being made, continued or converted and with a
term equivalent to such Interest Period would be offered by Bank of America’s
London Branch to major banks in the London interbank Eurodollar market at their
request at approximately 11:00 A.M. (London time) two Euro-Currency Business
Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 A.M., London
time, determined two Euro-Currency Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Euro-Currency Business Day” means a Euro-Dollar Business Day, unless such term
is used in connection with an Alternative Currency Loan, in which case such day
shall only be a Euro-Currency Business Day if in addition such day is a day on
which (i) in the case of an Alternative Currency Loan to be made in Euros, the
Trans-European Automated Real-Time Gross Settlement Express Transfer system is
open for business and (ii) in the case of an Alternative Currency Loan to be in
a currency other than Euros, commercial banks are open for business (including
dealings in deposits in such Alternative Currency) in London and the principal
financial center in the country which issues the currency in which such
Alternative Currency Loan is to be made.

“Euro-Currency Loan” means either a Euro-Dollar Loan or an Alternative Currency
Loan.

“Euro-Currency Margin” means a rate per annum determined in accordance with
Section 2.24.

“Euro-Currency Rate” has the meaning set forth in Section 2.07(c).

 

8



--------------------------------------------------------------------------------

“Euro-Currency Reserve Percentage” means for any day that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to the United
States residents).

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.

“Euro-Dollar Loan” means a Syndicated Loan denominated in Dollars which bears
interest at a Euro-Currency Rate pursuant to the applicable Notice of Committed
Borrowing or Notice of Interest Rate Election.

“Euro-Dollar Reference Banks” means the principal London offices of Bank of
America, Citibank, N.A. and HSBC Bank USA, National Association.

“Event of Default” has the meaning set forth in Article 6.

“Evergreen Letter of Credit” means a Letter of Credit that is automatically
extended unless the applicable Issuing Lender gives notice to the beneficiary
thereof stating that such Letter of Credit will not be extended.

“Existing Credit Agreement” means the Credit Agreement dated as of December 23,
2004 among the Company, the banks parties thereto, JPMorgan Chase Bank, N.A., as
administrative agent, and Bank of America, as syndication agent, as amended and
extended prior to the Effective Date.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code (as of the
date hereof) and any regulations or official interpretations thereof (including
any Revenue Ruling, Revenue Procedure, Notice or similar guidance issued by the
Internal Revenue Service thereunder as a precondition to relief or exemption
from Taxes under such provisions); provided that FATCA shall also include any
amendments to (including provisions enacted in substitution for) Sections 1471
through 1474 of the Internal Revenue Code if, as amended, FATCA provides a
commercially reasonable mechanism to avoid the tax imposed thereunder by
satisfying requirements similar to those applicable under Sections 1471 through
1474.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as

 

9



--------------------------------------------------------------------------------

so published on the next succeeding Domestic Business Day, and (ii) if no such
rate is so published on such next succeeding Domestic Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to Bank of America on
such day on such transactions as determined by the Administrative Agent.

“Fixed Rate Loans” means CD Loans, Euro-Currency Loans or Competitive Bid Loans
(excluding Competitive Bid LIBOR Loans bearing interest at the rate applicable
to Base Rate Loans) or any combination of the foregoing.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Lender, such Defaulting Lender’s Percentage of the total
Letter of Credit Liabilities outstanding in respect of Letters of Credit issued
by such Issuing Lender other than Letter of Credit Liabilities as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Percentage of the
total Swingline Loans outstanding other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fronting Limit” means, with respect to (i) Bank of America, as Issuing Lender,
$125,000,000, (ii) Citibank, N.A., as Issuing Lender, $125,000,000, (iii) HSBC
Bank USA, N.A., as Issuing Lender, $125,000,000 and (iv) with respect to any
other Issuing Lenders, such amount as mutually agreed between such Issuing
Lender and the Company, in each case as such amount may be modified from time to
time by mutual agreement of the Company and such Issuing Lender.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Group” means at any time a group of Loans consisting of (i) all Loans to the
same Borrower which are Base Rate Loans at such time, (ii) all Loans to the same
Borrower which are CD Loans having the same Interest Period at such time and
(iii) all Euro-Currency Loans to the same Borrower denominated in the same
currency and having the same Interest Period at such time; provided that, if a
Committed Loan of any particular Lender is converted to or made as a Base Rate
Loan pursuant to Article 8, such Loan shall be included in the same Group or
Groups of Loans from time to time as it would have been if it had not been so
converted or made.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person, and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person:

(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt (whether arising by virtue of partnership arrangements,

 

10



--------------------------------------------------------------------------------

by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise); or

(ii) entered into for the purpose of ensuring in any legally enforceable manner
the obligee of such Debt of the payment thereof or to protect such obligee in
any legally enforceable manner against loss in respect thereof (in whole or in
part);

provided that the term Guarantee shall not include:

(a) endorsements for collection or deposit in the ordinary course of business;

(b) obligations that are not required in accordance with generally accepted
accounting principles to be included in the financial statements of such Person
or the footnotes thereto;

(c) “unconditional purchase obligations” (including take-or-pay contracts) as
defined in and as required to be disclosed pursuant to Statement of Financial
Accounting Standards No. 47 and the related interpretations, as the same may be
amended from time to time, but only to the extent the aggregate present value
amount of all such obligations of the Company and its Consolidated Subsidiaries
(other than amounts reflected on the balance sheet of the Company and its
Consolidated Subsidiaries) is equal to or less than 5% of the net sales of the
Company and its Consolidated Subsidiaries as set forth in the Company’s
consolidated statement of income, determined as of the end of the preceding
quarter for the twelve months then ending; and

(d) any obligations required to be disclosed pursuant to the Statement of
Financial Accounting Standards No. 105, Disclosure of Information about
Financial Instruments with Off-Balance-Sheet Risk and Financial Instruments with
Concentrations of Credit Risk, issued March 1990, the Statement of Financial
Accounting Standards No. 107, Disclosure about Fair Value of Financial
Instruments, issued December 1991, and the Statement of Financial Accounting
Standards No. 119, Disclosure about Derivative Financial Instruments and Fair
Value of Financial Instruments, issued October 1994, and their related
interpretations, as the same may be amended from time to time (except to the
extent any such obligation is required to be reflected on the balance sheet of
the Company and its Consolidated Subsidiaries).

The term “Guarantee” used as a verb has a corresponding meaning.

“Increase Date” has the meaning set forth in Section 5.05.

“Interest Period” means: (1) with respect to each Euro-Currency Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending one, two, three or six months thereafter, as the Borrower
may elect in the applicable notice, or, if each Lender agrees, nine or twelve
months thereafter; provided that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Currency Business Day shall be extended to the next succeeding

 

11



--------------------------------------------------------------------------------

Euro-Currency Business Day unless such Euro-Currency Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Euro-Currency Business Day;

(b) any Interest Period which begins on the last Euro-Currency Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Currency Business Day of the calendar
month which is a number of months after the month in which such Interest Period
begins equal to the length of such Interest Period; and

(c) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date;

(2) with respect to each Competitive Bid LIBOR Loan, the period commencing on
the date of borrowing specified in the applicable Notice of Borrowing and ending
such whole number of months thereafter as the Borrower may elect in accordance
with Section 2.03; provided that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall, subject to clause (c) below, be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Euro-Dollar Business Day;

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of the calendar month
which is a number of months after the month in which such Interest Period begins
equal to the length of such Interest Period; and

(c) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date; and

(3) with respect to each Competitive Bid Absolute Rate Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such number of days thereafter (but not less than 7 days)
as the Borrower may elect in accordance with Section 2.03; provided that:

(a) any Interest Period (other than an Interest Period determined pursuant to
clause (b) below) which would otherwise end on a day which is not a Euro-Dollar
Business Day shall be extended to the next succeeding Euro-Dollar Business Day;
and

(b) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date;

 

12



--------------------------------------------------------------------------------

(4) with respect to each CD Loan, the period commencing on the date of borrowing
specified in the applicable Notice of Borrowing or on the date specified in the
applicable Notice of Interest Rate Election and ending 30, 60, 90 or 180 days
thereafter, as the Borrower may elect in the applicable Notice of Borrowing;
provided that:

(a) any Interest Period (other than an Interest Period determined pursuant to
clause (b) below) which would otherwise end on a day which is not a Euro-Dollar
Business Day shall be extended to the next succeeding Euro-Dollar Business Day;
and

(b) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date.

Notwithstanding the foregoing, all Interest Periods at any one time outstanding
hereunder shall end on not more than 18 different dates, and the duration of any
Interest Period which would otherwise exceed such limitation shall be adjusted
so as to coincide with the remaining term of such other then current Interest
Period as the Company and the Administrative Agent may agree.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“Investment Grade Status” exists as to any Person at any date if all senior
long-term unsecured debt securities of such Person outstanding at such date
which had been rated by S&P or Moody’s are rated BBB- or higher by S&P or Baa3
or higher by Moody’s, as the case may be, or if such Person does not have a
rating of its long-term unsecured debt securities, then if the corporate credit
rating of such Person, if any exists, from S&P is BBB- or higher or the
corporate family rating of such Person, if any exists, from Moody’s is Baa3 or
higher.

“Invitation for Competitive Bid Quotes” has the meaning set forth in
Section 2.03(c).

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Lender” means Bank of America, Citibank, N.A. and HSBC Bank USA,
National Association and any other Lender that may agree to issue letters of
credit hereunder pursuant to an instrument in form satisfactory to the Company,
such Lender and the Administrative Agent, in each case in its capacity as issuer
of a Letter of Credit hereunder. An Issuing Lender may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Lender reasonably acceptable to the Company, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“Lender” means each bank listed on the signature pages hereof, each Additional
Lender or Assignee which becomes a Lender pursuant to Section 2.21 or
Section 11.06(c), and their respective successors, in each case for so long as
such Person shall be a party to this Agreement.

 

13



--------------------------------------------------------------------------------

“Letter of Credit” means a letter of credit to be issued hereunder by an Issuing
Lender in accordance with Section 2.16.

“Letter of Credit Liabilities” means, for any Lender and at any time, such
Lender’s Percentage of the sum of (x) the amounts then owing by the Borrower in
respect of amounts drawn under Letters of Credit and (y) the aggregate amount
then available for drawing under all Letters of Credit.

“Leverage Ratio” means, at any time, the ratio of (x) Consolidated Total Debt to
(y) the sum of Consolidated Total Debt plus Consolidated Book Net Worth at such
time.

“LIBOR Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Margins based on the Euro-Currency Base Rate pursuant to
Section 2.03.

“Licensing Agreement” has the meaning specified in Section 2.25(a).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.

“Loan” means a Committed Loan or a Competitive Bid Loan and “Loans” means
Committed Loans or Competitive Bid Loans or both, as the context may require.

“Loan Documents” means this Agreement and the Notes.

“Mandatory Cost” means the percentage per annum calculated by the Administrative
Agent in accordance with the Mandatory Cost Schedule attached hereto.

“Margin Stock” means “margin stock” as defined in Regulation U.

“Markit” means Markit Group, Ltd.

“Material Adverse Effect” means a material adverse effect on (i) the business,
financial position or results of operations of the Company and its Consolidated
Subsidiaries, considered as a whole, which could reasonably be expected to
materially and adversely affect the ability of the Company to perform its
obligations under this Agreement or any Note or (ii) the rights and remedies of
the Lenders under the Loan Documents.

“Material Debt” means Debt (other than the Loans) of the Company and/or one or
more Material Subsidiaries, arising in one or more related or unrelated
transactions, in an aggregate principal amount exceeding $200,000,000.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000.

“Material Subsidiary” means (i) any one or more Restricted Subsidiaries (but,
solely for purposes of paragraphs (h) and (i) of Section 6.01, only if such
Subsidiaries have combined Consolidated Net Tangible Assets representing more
than 2% of Consolidated Net Tangible Assets), (ii) any one or more other
Subsidiaries having combined Net

 

14



--------------------------------------------------------------------------------

Tangible Assets representing more than 7.5% of Consolidated Net Tangible Assets
and (iii) solely for purposes of paragraphs (h) and (i) of Section 6.01, any
Eligible Subsidiary not covered by (i) or (ii) to which any Loan is outstanding
or for whose account any Letter of Credit Liabilities are outstanding.

“Maximum Leverage Ratio” has the meaning set forth in Section 5.05.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five-year period.

“Net Tangible Assets” means, as to any Person, its gross assets, net of
depreciation and other proper reserves, less its goodwill and other intangible
assets.

“Notes” means promissory notes of a Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of such Borrower to repay the Loans
made to it, and “Note” means any one of such promissory notes issued hereunder.

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Competitive Bid Borrowing (as defined in
Section 2.03(f)).

“Notice of Committed Borrowing” has the meaning set forth in Section 2.02.

“Notice of Competitive Bid Borrowing” has the meaning set forth in
Section 2.03(f).

“Notice of Interest Rate Election” has the meaning set forth in Section 2.10.

“Notice of Issuance” has the meaning set forth in Section 2.16(e).

“Obligor” means the Company or any Eligible Subsidiary.

“Other Taxes” has the meaning set forth in Section 8.04(a).

“Outstanding Committed Amount” means, as to any Lender at any time, the sum of
(i) the aggregate Dollar Amount of Syndicated Loans made by it which are
outstanding at such time, plus (ii) its Percentage of the aggregate Dollar
Amount of the Letter of Credit Liabilities at such time, plus (iii) its
Percentage of the aggregate Dollar Amount of Unrefunded Swingline Loans at such
time.

“Parent” means, with respect to any Lender, any Person controlling such Lender.

“Participant” has the meaning set forth in Section 11.06(b).

“Patriot Act” has the meaning set forth in Section 3.04(b).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

15



--------------------------------------------------------------------------------

“Percentage” means, with respect to any Lender at any time, the percentage which
the amount of its Commitment at such time represents of the aggregate of all of
the Commitments at such time, as such percentage may be adjusted pursuant to
Section 2.19. At any time after the Commitments shall have terminated, the term
“Percentage” shall refer to a Lender’s Percentage immediately before such
termination, adjusted to reflect any subsequent assignments pursuant to
Section 11.06.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

“Quarterly Date” means each March 31, June 30, September 30 and December 31;
provided, that if any such date falls on a day that is not a Domestic Business
Day, the Quarterly Date shall be the next succeeding Domestic Business Day.

“Reference Banks” means the CD Reference Banks or the Euro-Dollar Reference
Banks, as the context may require, and “Reference Bank” means any one of such
Reference Banks.

“Reference Pricing Agent” means Markit in its capacity as reference pricing
agent or any successor thereto.

“Register” has the meaning set forth in Section 2.05(a).

“Regulation D” and “Regulation U” means Regulation D and Regulation U,
respectively, of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

“Reimbursement Obligation” has the meaning set forth in Section 2.16(h).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Required Lenders” means at any time Lenders with more than 50% of the aggregate
amount of the Credit Exposures at such time; provided, however, that if any
Lender shall be a Defaulting Lender at such time, there shall be excluded from
the determination of Required Lenders at such time any of the foregoing amounts
attributable to it.

“Restricted Subsidiary” means:

 

16



--------------------------------------------------------------------------------

(i) any Domestic Consolidated Subsidiary of the Company; and

(ii) Praxair Canada Inc.

“Revaluation Date” means (a) with respect to any Alternative Currency Loan, each
of the following: (i) each date of a Borrowing of a Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Loan denominated in
an Alternative Currency pursuant to Section 2.10, and (iii) such additional
dates as the Administrative Agent shall reasonably determine or the Required
Lenders shall reasonably require; and (b) with respect to any Letter of Credit
denominated in an Alternative Currency, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount), and
(iii) such additional dates as the Administrative Agent or the applicable
Issuing Lender shall reasonably determine or the Required Lenders shall
reasonably require. Notwithstanding the foregoing, the Revaluation Date shall
occur at least quarterly upon the request of the Administrative Agent.

“Revolving Credit Period” means the period from and including the Effective Date
to and including the Termination Date.

“Spot Rate” means in relation to LIBOR, the British Bankers Association Interest
Settlement Rate for the relevant currency and period displayed on the
appropriate page of the Reuters screen. If the agreed page is replaced or
service ceases to be available, the Administrative Agent may specify another
page or service displaying the appropriate rate after consultation with the
Company and the Lenders.

“Subsidiary” with respect to any Person means any corporation or other entity of
which such Person directly or indirectly owns a majority of the securities or
other ownership interests having ordinary voting power to elect the board of
directors or other persons performing similar functions. Unless otherwise
specified, “Subsidiary” means a Subsidiary of the Company.

“Swingline Lender” means Bank of America.

“Swingline Loan” means a loan made by a Swingline Lender pursuant to
Section 2.01(b).

“Swingline Takeout Loan” means a Base Rate Loan made pursuant to Section 2.18.

“Swiss Francs” means the lawful currency of Switzerland.

“Syndicated Loan” means a Loan made by a Lender pursuant to Section 2.01(a);
provided that, if any such loan or loans (or portions thereof) are combined or
subdivided pursuant to a Notice of Interest Rate Election, the term “Syndicated
Loan” shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.

“Taxes” has the meaning set forth in Section 8.04(a).

 

17



--------------------------------------------------------------------------------

“Termination Date” means, with respect to any Lender, (i) July 26, 2016, or
(ii) such later day to which the Termination Date may be extended with respect
to such Lender pursuant to Section 2.01(c); provided, that in the case of clause
(i) and (ii), if such day is not a Euro-Currency Business Day, then the
Termination Date shall be the next succeeding Euro-Currency Business Day unless
such Euro-Currency Business Day falls in another calendar month, in which case
the Termination Date shall be the next preceding Euro-Currency Business Day.

“Total Outstanding Amount” means, at any time, the aggregate Dollar Amount of
all Loans outstanding at such time plus the aggregate Dollar Amount of the
Letter of Credit Liabilities of all Lenders at such time.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under such Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“Unrefunded Swingline Loans” has the meaning set forth in Section 2.18(b).

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except for
qualifying shares held by directors or foreign nationals in accordance with
applicable law) are at the time owned by the Company or one or more other
Wholly-Owned Consolidated Subsidiaries.

Section 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with U.S. generally
accepted accounting principles as in effect from time to time, applied on a
basis consistent (except for changes concurred in by the Company’s independent
public accountants) with the most recent audited consolidated financial
statements of the Company and its Consolidated Subsidiaries delivered to the
Lenders; provided that, if the Company notifies the Administrative Agent that
the Company wishes to amend any covenant in Article 5 to eliminate the effect of
any change in U.S. generally accepted accounting principles on the operation of
such covenant (or if the Administrative Agent notifies the Company that the
Required Lenders wish to amend Article 5 for such purpose), then the Company’s
compliance with such covenant shall be determined on the basis of U.S. generally
accepted accounting principles in effect immediately before the relevant change
in generally accepted accounting principles became effective, until either such
notice is withdrawn or such covenant is amended in a manner satisfactory to the
Company and the Required Lenders. Notwithstanding any other provision contained
herein, any lease that is treated as an operating lease for purposes of U.S.
generally accepted accounting principles as of the date hereof shall continue to
be treated as an operating lease (and any future lease, if it were in effect on
the date hereof, that would be

 

18



--------------------------------------------------------------------------------

treated as an operating lease for purposes of U.S. generally accepted accounting
principles as of the date hereof shall be treated as an operating lease), in
each case for purposes of this Agreement, notwithstanding any change in U.S.
generally accepted accounting principles after the date hereof.

Section 1.03. Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Lenders to be made to a single Borrower pursuant to
Article 2 in the same currency on the same date, all of which Loans are of the
same type (subject to Article 8) and, except in the case of Base Rate Loans,
have the same initial Interest Period. Borrowings are classified for purposes of
this Agreement either by method of determining interest on the Loans comprising
such Borrowing (e.g., a “Fixed Rate Borrowing” is a Euro-Currency Borrowing, a
CD Borrowing or a Competitive Bid Borrowing (excluding any such Borrowing
consisting of Swingline Loans or Competitive Bid LIBOR Loans bearing interest at
the rate applicable to Base Rate Loans), and a “Euro-Currency Borrowing” is a
Borrowing comprised of Euro-Dollar Loans) or by reference to the provisions of
Article 2 under which participation therein is determined (i.e., a “Syndicated
Borrowing” is a Borrowing under Section 2.01(a) in which all Lenders participate
in proportion to their Commitments, while a “Competitive Bid Borrowing” is a
Borrowing under Section 2.03 in which the participating Lenders are determined
on the basis of their bids in accordance therewith).

ARTICLE 2

THE CREDITS

Section 2.01. Commitments to Lend. (a) Syndicated Loans. During the Revolving
Credit Period each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make Loans denominated in Dollars or in an
Alternative Currency to any Borrower from time to time in amounts such that
(i) such Lender’s Outstanding Committed Amount shall not exceed its Commitment
and (ii) the Total Outstanding Amount shall not exceed the aggregate amount of
the Commitments. Each Borrowing under this subsection (other than a Swingline
Takeout Borrowing) shall be in a minimum aggregate Dollar Amount of $5,000,000
and, in the case of a Dollar-Denominated Borrowing, a multiple of $1,000,000
(except that any such Borrowing may be in the aggregate amount available to the
Borrowers in accordance with Section 3.03 and any such Borrowing pursuant to
Section 2.16(a) or Section 2.18(a) may be in the amount specified therein) and
shall be made from the several Lenders ratably in proportion to their respective
Commitments. Within the foregoing limits, the Borrower may borrow under this
Section, repay or prepay Loans and reborrow at any time during the Revolving
Credit Period under this Section.

(b) Swingline Loans. From time to time prior to the Termination Date, the
Swingline Lender agrees, on the terms and conditions set forth in this
Agreement, to make loans to the Company in Dollars pursuant to this subsection
from time to time in amounts such that (i) its Outstanding Committed Amount
shall not exceed the amount of its Commitment and (ii) the aggregate principal
amount of Swingline Loans at any time outstanding shall not exceed $75,000,000.
Within the foregoing limits, the Company may borrow under

 

19



--------------------------------------------------------------------------------

this subsection, repay or prepay Loans and reborrow at any time during the
Revolving Credit Period under this subsection. Each Borrowing under this
subsection 2.01(b) shall be in an aggregate principal amount of $100,000 or any
larger multiple of $100,000 (except that any such Borrowing may be in the
aggregate amount available in accordance with Section 3.03).

(c) The Termination Date may be extended on up to two occasions, but not more
than once per calendar year, in the manner set forth in this subsection (c) for
a period of one year from the Termination Date then in effect. If the Company
wishes to request an extension of the Termination Date, the Company shall give
written notice to that effect to the Administrative Agent no later than one year
prior to the Termination Date then in effect, whereupon the Administrative Agent
shall promptly notify each of the Lenders of such request. Each Lender will use
its best efforts to respond to such request, whether affirmatively or
negatively, as it may elect in its sole and absolute discretion, within 30 days
of such notice to the Administrative Agent. Any Lender not responding to such
request within such time period shall be deemed to have responded negatively to
such request. The Company may request the Lenders that do not elect to extend
the Termination Date to assign their Commitments in their entirety to one or
more Assignees pursuant to Section 11.06 which Assignees will agree to extend
the Termination Date. If Lenders with more than 51% of the aggregate amount of
the Credit Exposures at such time (including such Assignees and excluding their
respective transferor Lenders) respond affirmatively, then, subject to receipt
by the Administrative Agent of counterparts of an Extension Agreement in
substantially the form of Exhibit J hereto duly completed and signed by all of
the parties thereto, the Termination Date shall be extended to the first
anniversary of the Termination Date then in effect.

(d) If any Lender rejects, or is deemed to have rejected the Company’s request
to extend the Termination Date, then (i) this Agreement shall terminate on the
Termination Date then in effect with respect to such Lender and (ii) the Company
shall pay to such Lender on such Termination Date any amounts due and payable to
such Lender on such date. On the date of termination of such non-extending
Lender’s Commitment, the extending Lenders’ Percentages of Letter of Credit
Liabilities and participation obligations in Swingline Loans shall be
redetermined without including the Commitment of such non-extending Lender;
provided, that, after giving effect thereto, the Outstanding Committed Amount of
each extending Lender shall not exceed its Commitment. The Company shall, if and
to the extent necessary to permit such reallocation of participations in
accordance with the proviso in the preceding sentence, either (x) prepay (or
cause another Borrower to prepay) Loans (subject, in the case of any Fixed Rate
Loan, to Sections 2.12 and 2.14) or (y) Cash Collateralize Letter of Credit
Liabilities and Swingline Loans, and such termination and reallocation of
participations in Letters of Credit and Swingline Loans shall be conditioned
upon its having done so.

Section 2.02. Making of Committed Borrowings. The Borrower shall give the
Administrative Agent notice (a “Notice of Committed Borrowing”) (i) not later
than 12:00 Noon (New York City time) on (w) the date of each Base Rate
Borrowing, (x) the first Domestic Business Day before each CD Borrowing, (y) the
third Euro-Dollar Business Day before each Euro-Dollar Borrowing, and (z) the
fourth Euro-Currency Business Day before each Alternative Currency Borrowing and
(ii) not later than 2:00 P.M. (New York City time) on the date of each Swingline
Loan, specifying:

 

20



--------------------------------------------------------------------------------

(a) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Domestic Borrowing or a Swingline Loan and a Euro-Currency Business
Day in the case of a Euro-Currency Borrowing;

(b) the currency and the aggregate amount (in such currency) of such Borrowing;

(c) whether the Loans comprising such Borrowing are to be Swingline Loans;

(d) in the case of a Syndicated Borrowing in Dollars, whether the Loans
comprising such Borrowing are to bear interest initially at the rate applicable
to Base Rate Loans, a CD Rate or a Euro-Currency Rate; and

(e) in the case of a Fixed Rate Borrowing, the duration of the initial Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.

Section 2.03. Competitive Bid Borrowings. (a) The Competitive Bid Option. In
addition to Committed Borrowings pursuant to Section 2.01, the Borrower may, as
set forth in this Section, request the Lenders to make offers to make
Competitive Bid Loans in Dollars or in Canadian Dollars to the Borrower from
time to time during the Revolving Credit Period. The Lenders may, but shall have
no obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section.

(b) Competitive Bid Quote Request. When the Borrower wishes to request offers to
make Competitive Bid Loans under this Section, it shall transmit to the
Administrative Agent a request (a “Competitive Bid Quote Request”) substantially
in the form of Exhibit B hereto so as to be received not later than (x) 11:00
A.M. (New York City time) on the fourth Euro-Dollar Business Day before the date
of Borrowing proposed therein, in the case of a LIBOR Auction or (y) 9:00 A.M.
(New York City time) on the Domestic Business Day which is the date of Borrowing
proposed therein, in the case of an Absolute Rate Auction (or, in either case,
such other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Lenders not later than the date
of the Competitive Bid Quote Request for the first LIBOR Auction or Absolute
Rate Auction for which such change is to be effective) specifying:

(i) the proposed date of Borrowing, which shall be a Euro-Dollar Business Day in
the case of a LIBOR Auction or a Domestic Business Day in the case of an
Absolute Rate Auction;

(ii) the currency and aggregate Dollar Amount of such Borrowing, which shall be
not less than $5,000,000 and, in the case of Dollar-Denominated Loans, a
multiple of $1,000,000;

 

21



--------------------------------------------------------------------------------

(iii) the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period; and

(iv) whether the Competitive Bid Quotes requested are to set forth a Competitive
Bid Margin or a Competitive Bid Absolute Rate.

The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request.

(c) Invitation for Competitive Bid Quotes. Promptly after receiving a
Competitive Bid Quote Request, the Administrative Agent shall send to the
Lenders an invitation (an “Invitation for Competitive Bid Quotes”) substantially
in the form of Exhibit C hereto, which shall constitute an invitation by the
Borrower to each Lender to submit Competitive Bid Quotes offering to make the
Competitive Bid Loans to which such Competitive Bid Quote Request relates in
accordance with this Section.

(d) Submission and Contents of Competitive Bid Quotes. (i) Each Lender may
submit a quote (a “Competitive Bid Quote”) containing an offer or offers to make
Competitive Bid Loans in response to any Invitation for Competitive Bid Quotes.
Each Competitive Bid Quote must comply with the requirements of this subsection
2.03(d) and must be submitted to the Administrative Agent by facsimile at its
address referred to in Section 11.01 not later than 11:00 A.M. (New York City
time) on (x) the third Euro-Dollar Business Day before the proposed date of
Borrowing, in the case of a LIBOR Auction or (y) the proposed date of Borrowing,
in the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Borrower and the Administrative Agent shall have mutually agreed and
shall have notified to the Lenders not later than the date of the Competitive
Bid Quote Request for the first LIBOR Auction or Absolute Rate Auction for which
such change is to be effective); provided that Competitive Bid Quotes submitted
by the Administrative Agent (or any Affiliate of the Administrative Agent) in
the capacity of a Lender may be submitted, and may only be submitted, if the
Administrative Agent or such Affiliate notifies the Borrower of the terms of the
offer or offers contained therein not later than (x) one hour before the
deadline for the other Lenders, in the case of a LIBOR Auction or (y) 15 minutes
before the deadline for the other Lenders, in the case of an Absolute Rate
Auction. Subject to Articles 3 and 8, any Competitive Bid Quote so made shall
not be revocable except with the written consent of the Administrative Agent
given on the instructions of the Borrower.

(ii) Each Competitive Bid Quote shall be substantially in the form of Exhibit D
hereto and shall in any case specify:

(A) the proposed date of Borrowing;

(B) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Lender, (x) must be a Dollar Amount of at least
$5,000,000 and, in the case of a Dollar-Denominated Loan, a multiple of
$1,000,000, (y) may not exceed the principal amount of Competitive Bid Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Competitive Bid Loans for which offers being made by
such quoting Lender may be accepted;

 

22



--------------------------------------------------------------------------------

(C) in the case of a LIBOR Auction, the margin above or below the applicable
Euro-Currency Base Rate (the “Competitive Bid Margin”) offered for each such
Competitive Bid Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate;

(D) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Competitive Bid Absolute
Rate”) offered for each such Competitive Bid Loan; and

(E) the identity of the quoting Lender.

A Competitive Bid Quote may set forth up to five separate offers by the quoting
Lender with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

(iii) Any Competitive Bid Quote shall be disregarded if it:

(A) is not substantially in conformity with Exhibit D hereto or does not specify
all of the information required by subsection (d)(ii) above;

(B) contains qualifying, conditional or similar language;

(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or

(D) arrives after the time set forth in subsection (d)(i).

(e) Notice to Borrower. The Administrative Agent shall promptly notify the
Borrower of the terms of (i) any Competitive Bid Quote submitted by a Lender
that is in accordance with subsection (d) and (ii) any Competitive Bid Quote
that amends, modifies or is otherwise inconsistent with a previous Competitive
Bid Quote submitted by such Lender with respect to the same Competitive Bid
Quote Request. Any such subsequent Competitive Bid Quote shall be disregarded by
the Administrative Agent unless such subsequent Competitive Bid Quote is
submitted solely to correct a manifest error in such former Competitive Bid
Quote. The Administrative Agent’s notice to the Borrower shall specify (A) the
aggregate principal amount of Competitive Bid Loans for which offers have been
received for each Interest Period specified in the related Competitive Bid Quote
Request, (B) the respective principal amounts and Competitive Bid Margins or
Competitive Bid Absolute Rates, as the case may be, so offered and (C) if
applicable, limitations on the aggregate principal amount of Competitive Bid
Loans for which offers in any single Competitive Bid Quote may be accepted.

 

23



--------------------------------------------------------------------------------

(f) Acceptance and Notice by Borrower. Not later than 12:00 Noon (New York City
time) on (x) the third Euro-Dollar Business Day before the proposed date of
Borrowing, in the case of a LIBOR Auction or (y) the proposed date of Borrowing,
in the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Borrower and the Administrative Agent shall have mutually agreed and
shall have notified to the Lenders not later than the date of the Competitive
Bid Quote Request for the first LIBOR Auction or Absolute Rate Auction for which
such change is to be effective), the Borrower shall notify the Administrative
Agent of its acceptance or non-acceptance of the offers so notified to it
pursuant to subsection (e). In the case of acceptance, such notice (a “Notice of
Competitive Bid Borrowing”) shall specify the aggregate principal amount of
offers for each Interest Period that are accepted. The Borrower may accept any
Competitive Bid Quote in whole or in part; provided that:

(i) the aggregate principal amount of each Competitive Bid Borrowing may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request;

(ii) the Dollar Amount of each Competitive Bid Borrowing must be at least
$5,000,000 and, in the case of Dollar-Denominated Loans, a multiple of
$1,000,000;

(iii) acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may be;
and

(iv) the Borrower may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.

(g) Allocation by Administrative Agent. If offers are made by two or more
Lenders with the same Competitive Bid Margins or Competitive Bid Absolute Rates,
as the case may be, for a greater aggregate principal amount than the amount in
respect of which such offers are accepted for the related Interest Period, the
principal amount of Competitive Bid Loans in respect of which such offers are
accepted shall be allocated by the Administrative Agent among such Lenders as
nearly as possible (in multiples of $1,000,000 or Can $1,000,000, as the
Administrative Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers. Determinations by the Administrative Agent of
the amounts of Competitive Bid Loans shall be conclusive in the absence of
manifest error.

Section 2.04. Notice to Lenders; Funding of Loans. (a) Upon receipt of a Notice
of Borrowing, the Administrative Agent shall promptly (but in any event on the
same day such Notice of Borrowing is received by the Administrative Agent)
notify each Lender participating therein of the contents thereof and of such
Lender’s ratable share of such Borrowing and such Notice of Borrowing shall not
thereafter be revocable by the Borrower.

(b) On the date of each Borrowing, each Lender participating therein shall make
available its ratable share of such Borrowing:

 

24



--------------------------------------------------------------------------------

(A) if such Borrowing is to be made in Dollars, not later than 1:30 P.M. (New
York City time), in funds immediately available in New York City, to the
Administrative Agent at its office specified in or pursuant to Section 11.01; or

(B) if such Borrowing is to be made in an Alternative Currency, in such
Alternative Currency (in funds immediately available to the Administrative Agent
or such funds as may then be customary for the settlement of international
transactions in such Alternative Currency) to the account of the Administrative
Agent at such time and place as shall have been notified by the Administrative
Agent to the Borrower and the Lenders.

Unless the Administrative Agent determines that any applicable condition
specified in Article 3 has not been satisfied, (i) if such Borrowing is to be
made in Dollars, the Administrative Agent shall make such aggregate funds
available to the Borrower by depositing the proceeds thereof, in like funds as
received by the Administrative Agent, in the account of the Borrower with the
Administrative Agent as promptly as practicable, but in no event later than 2:00
P.M. (New York City time) on the date of such Borrowing and (ii) if such
Borrowing is to be made in an Alternative Currency, the Administrative Agent
will make the funds so received from the Lenders available to the Borrower at
the aforesaid address.

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to 1:30 P.M. (New York City time) on the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available to the Administrative Agent on the date of such Borrowing
in accordance with subsection (b) of this Section 2.04 and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount. If and to the extent that such Lender shall
not have so made such share available to the Administrative Agent, such Lender
and the Borrower severally agree to repay to the Administrative Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at the Federal Funds Rate (if such
Borrowing is in Dollars) or the applicable Euro-Currency Base Rate (if such
Borrowing is in an Alternative Currency). If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Loan included in such Borrowing for purposes of this
Agreement. Nothing contained in this subsection (c) shall relieve any Lender
which has failed to make available its share of any Borrowing hereunder from its
obligation to do so in accordance with the terms hereof.

(d) The failure of any Lender to make available to the Administrative Agent its
share of any Borrowing on the date of such Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make available to the
Administrative Agent its share of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make available the share of
any Borrowing to be made available by such other Lender on such date of
Borrowing.

 

25



--------------------------------------------------------------------------------

Section 2.05. Registry; Notes. (a) The Administrative Agent shall maintain a
register (the “Register”) on which it will record the Commitment of each Lender,
each Loan made by such Lender and each repayment of any Loan made by such
Lender. Any such recordation by the Administrative Agent on the Register shall
be presumptively correct, absent manifest error. In addition, the Administrative
Agent shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. Failure to make
any such recordation, or any error in such recordation, shall not affect any
Borrower’s obligations hereunder.

(b) Each Borrower hereby agrees that, promptly upon the request of any Lender at
any time, such Borrower shall deliver to such Lender a single Note, in
substantially the form of Exhibit A hereto, duly executed by such Borrower and
payable to the order of such Lender and representing the obligation of such
Borrower to pay the unpaid principal amount of all Loans made to such Borrower
by such Lender, with interest as provided herein on the unpaid principal amount
from time to time outstanding.

(c) Each Lender shall record the date, amount and maturity of each Loan made by
it and the date and amount of each payment of principal made by the Borrower
with respect thereto, and each Lender receiving a Note pursuant to this Section,
if such Lender so elects in connection with any transfer or enforcement of any
Note, may endorse on the schedule forming a part thereof appropriate notations
to evidence the foregoing information with respect to each such Loan then
outstanding; provided that neither the failure of such Lender to make any such
recordation or endorsement nor any error therein shall affect the obligations of
any Borrower hereunder or under the Notes. Such Lender is hereby irrevocably
authorized by each Borrower so to endorse any Note and to attach to and make a
part of any Note a continuation of any such schedule as and when required.

Section 2.06. Maturity of Loans. (a) Each Committed Loan shall mature, and the
principal amount thereof shall be due and payable, together with accrued
interest thereon on the Termination Date.

(b) Each Competitive Bid Loan included in any Competitive Bid Borrowing shall
mature, and the principal amount thereof shall be due and payable (together with
interest accrued thereon) on the last day of the Interest Period applicable to
such Borrowing.

Section 2.07. Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made to but excluding the date it becomes due, at a rate per annum equal to the
sum of the Base Rate for such day plus the applicable Base Rate Margin. Such
interest shall be payable to but excluding the date of actual payment in arrears
on each Quarterly Date and, with respect to the principal amount of any Base
Rate Loan converted to a CD Loan or a Euro-Dollar Loan, on each date a Base Rate
Loan is so converted. Any overdue principal of or overdue interest on any Base
Rate Loan shall bear interest, payable on demand, for each day until paid at a
rate per annum equal to the sum of 1% plus the rate applicable to Base Rate
Loans for such day.

 

26



--------------------------------------------------------------------------------

(b) Each CD Loan shall bear interest on the outstanding principal amount
thereof, for each day during each Interest Period applicable thereto, at a rate
per annum (the “CD Rate”) equal to the sum of the CD Margin for such day plus
the Adjusted CD Rate applicable to such Interest Period; provided that if any CD
Loan shall, as a result of clause (4)(b) of the definition of Interest Period,
have an Interest Period of less than 30 days, such CD Loan shall bear interest
during such Interest Period at the rate applicable to Base Rate Loans during
such period. Such interest shall be payable for each Interest Period on the last
day thereof and, if such Interest Period is longer than 90 days, at intervals of
90 days after the first day thereof. Any overdue principal of or overdue
interest on any CD Loan shall bear interest, payable on demand, for each day
until paid at a rate per annum equal to the sum of 1% plus the rate applicable
to Base Rate Loans for such day.

The “Adjusted CD Rate” applicable to any Interest Period means a rate per annum
determined pursuant to the following formula:

 

      [     CDBR    ] *          

ACDR=

  [––––––––––] + AR             [ 1.00 - DRP ]          

ACDR = Adjusted CD Rate

       

CDBR =  CD Base Rate

       

DRP = Domestic Reserve Percentage

       

AR = Assessment Rate

   

 

* The amount in brackets being rounded upward, if necessary, to the next higher
1/100 of 1%

The “CD Base Rate” applicable to any Interest Period is the rate of interest
determined by the Administrative Agent to be the average (rounded upward, if
necessary, to the next higher 1/100 of 1%) of the prevailing rates per annum bid
at 10:00 A.M. (New York City time) (or as soon thereafter as practicable) on the
first day of such Interest Period by two or more New York certificate of deposit
dealers of recognized standing for the purchase at face value from each CD
Reference Bank of its certificates of deposit in an amount comparable to the
principal amount of the CD Loan of such CD Reference Bank to which such Interest
Period applies and having a maturity comparable to such Interest Period.

“Domestic Reserve Percentage” means for any day that percentage (expressed as a
decimal) which is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including without limitation any basic, supplemental or
emergency reserves) for a member bank of the Federal Reserve System in New York
City with deposits exceeding five billion dollars in respect of new non-personal
time deposits in dollars in New York City having a maturity comparable to the
related Interest Period and in an amount of $100,000 or more. The Adjusted CD
Rate shall be adjusted automatically on and as of the effective date of any
change in the Domestic Reserve Percentage.

 

27



--------------------------------------------------------------------------------

“Assessment Rate” means for any day the initial base assessment rate in effect
on such day which is payable by a member of the Deposit Insurance Fund that is a
highly complex institution with a total score of 90 (or a comparable successor
assessment risk classification) within the meaning of 12 C.F.R. § 327.9 (or any
successor provision) to the Federal Deposit Insurance Corporation (or any
successor). The Adjusted CD Rate shall be adjusted automatically on and as of
the effective date of any change in the Assessment Rate.

(c) Each Euro-Currency Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum (the “Euro-Currency Rate”) equal to the sum of (i) the
Euro-Currency Margin for such day plus (ii) the Euro-Currency Base Rate
applicable to such Interest Period plus (iii) the applicable Mandatory Cost, if
any. Such interest shall be payable for each Interest Period on the last day
thereof and, if such Interest Period is longer than three months, at intervals
of three months after the first day thereof.

(d) Any overdue principal of or interest on any Euro-Currency Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) in case of any Euro-Dollar Loan, the sum of 1% plus the rate applicable
to Base Rate Loans for such date and (y) in case of any Alternative Currency
Loan (i) from and including the date the payment thereof was due to but
excluding the last day of the Interest Period then in effect, the sum of 1% plus
the Euro-Currency Margin for such day plus the Euro-Currency Base Rate
applicable to such Loan at the date such payment was due and (ii) thereafter,
the sum of 1% plus the Euro-Currency Margin for such day plus the quotient
obtained (rounded upward, if necessary, to the next higher 1/100 of 1%) by
dividing (A) the average (rounded upward, if necessary, to the next higher 1/100
of 1%) of the respective rates per annum at which one day (or, if such amount
due remains unpaid more than three Euro-Currency Business Days, then for such
other period of time not longer than three months as the Administrative Agent
may select) deposits in an amount approximately equal to such overdue payment
due to each of the Reference Banks are offered to such Reference Bank in the
London interbank market for the applicable period determined as provided above
by (B) 1.00 minus the Euro-Currency Reserve Percentage.

(e) Each Swingline Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Loan is made until it becomes due, at a
rate per annum equal to the rate applicable to Base Rate Loans for such day.
Interest on each Swingline Loan shall be payable in arrears on each Quarterly
Date. Any overdue principal of or interest on any Swingline Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 1% plus the rate applicable to Base Rate Loans for such day.

(f) Subject to Section 8.01, the unpaid principal amount of each Competitive Bid
LIBOR Loan shall bear interest on the outstanding principal amount thereof, for
the Interest Period applicable thereto, at a rate per annum equal to the sum of
the Euro-Currency Base Rate for such Interest Period (determined in accordance
with Section 2.07(c) as if the related Competitive Bid LIBOR Borrowing were a
Euro-Currency Borrowing) plus (or minus) the Competitive Bid Margin quoted by
the Lender making such Loan.

 

28



--------------------------------------------------------------------------------

The unpaid principal amount of each Competitive Bid Absolute Rate Loan shall
bear interest on the outstanding principal amount thereof, for the Interest
Period applicable thereto, at a rate per annum equal to the Competitive Bid
Absolute Rate quoted by the Lender making such Loan. Such interest shall be
payable for each Interest Period on the last day thereof and, if such Interest
Period is longer than three months, at intervals of three months after the first
day thereof. Any overdue principal of or interest on any Competitive Bid Loan
shall bear interest, payable on demand, for each day until paid at the
applicable rate per annum determined in accordance with Section 2.07(d) as if
such Competitive Bid Loan were a Committed Loan denominated in the same
currency.

(g) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the participating Lenders of each rate of interest so determined,
and its determination thereof shall be conclusive in the absence of manifest
error.

Section 2.08. Fees. (a) Subject to the next sentence, the Company shall pay to
the Administrative Agent for the account of the Lenders ratably a commitment fee
in Dollars at the Commitment Fee Rate (determined daily in accordance with
Section 2.23) on the daily aggregate unused amount of the Commitments; provided
that Competitive Bid Loans and Swingline Loans shall not be deemed usage of the
Commitments for the purpose of calculating commitment fees. Such commitment fee
shall accrue from and including the Effective Date to but excluding the date
that the Credit Exposures are reduced to zero; provided, however, that no
commitment fee shall accrue on the unused amount of the Commitment of a
Defaulting Lender, for so long as such Lender shall be a Defaulting Lender.

(b) The Company shall pay to the Administrative Agent (i) for the account of the
Lenders ratably a letter of credit fee in Dollars accruing daily on the Dollar
Amount of the aggregate amount available for drawing under all outstanding
Letters of Credit equal to the Letter of Credit Margin; provided, that any
Letter of Credit fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the Issuing Lenders pursuant to
Section 2.16 shall be payable, to the maximum extent permitted by applicable
law, to the other Lenders in accordance with the upward adjustments in their
respective Percentages allocable to such Letter of Credit pursuant to
Section 2.19(a)(iv), with the balance of such fee, if any, payable to the
applicable Issuing Lender for its own account; and (ii) for the account of each
Issuing Lender a letter of credit fronting fee accruing daily on the aggregate
Dollar Amount of all Letters of Credit issued by such Issuing Lender at a rate
per annum mutually agreed from time to time by the Company and such Issuing
Lender.

(c) Accrued fees under this Section shall be payable quarterly in arrears on
each Quarterly Date and on the date of termination of the Commitments in their
entirety (and, if later, the date the Credit Exposures are reduced to zero).

Section 2.09. Optional Termination or Reduction of Commitments. During the
Revolving Credit Period, the Company may, upon at least three Domestic Business
Days’ notice to the Administrative Agent, (i) terminate the Commitments at any
time, if no

 

29



--------------------------------------------------------------------------------

Loans or Letter of Credit Liabilities are outstanding at such time or
(ii) ratably and permanently reduce from time to time by an aggregate amount of
at least $25,000,000 or a larger multiple of $5,000,000, the aggregate amount of
the Commitments in excess of the Total Outstanding Amount.

Section 2.10. Method of Electing Interest Rates. (a) The Loans included in each
Syndicated Borrowing of Dollar-Denominated Loans shall bear interest initially
at the type of rate specified by the Borrower in the applicable Notice of
Committed Borrowing. Thereafter, the Borrower may from time to time elect to
change or continue the type of interest rate borne by each Group of Loans
(subject in each case to the provisions of Article 8 and the last sentence of
this subsection (a)), as follows:

(i) if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to CD Loans as of any Domestic Business Day or to Euro-Dollar Loans as of
any Euro-Dollar Business Day;

(ii) if such Loans are CD Loans, the Borrower may elect to convert such Loans to
Base Rate Loans or Euro-Dollar Loans or elect to continue such Loans as CD Loans
for an additional Interest Period, subject to Section 2.14 in the case of any
such conversion or continuation effective on any day other than the last day of
the then current Interest Period applicable to such Loans; and

(iii) if such Loans are Euro-Dollar Loans, the Borrower may elect to convert
such Loans to Base Rate Loans or elect to continue such Loans as Euro-Dollar
Loans for an additional Interest Period, subject to Section 2.14 in the case of
any such conversion or continuation effective on any day other than the last day
of the then current Interest Period applicable to such Loans.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 11:00 A.M. (New York
City time) on the third Euro-Dollar Business Day before the conversion or
continuation selected in such notice is to be effective (unless the relevant
Loans are to be converted to Domestic Loans of the other type or are CD Rate
Loans to be continued as CD Rate Loans for an additional Interest Period, in
which case such notice shall be delivered to the Administrative Agent not later
than 11:00 A.M. (New York City time) on the second Domestic Business Day before
such conversion or continuation is to be effective). A Notice of Interest Rate
Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans, provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such Notice of Interest Rate Election applies, and the remaining
portion to which it does not apply, are each $5,000,000 or any larger multiple
of $1,000,000 (unless such portion is comprised of Base Rate Loans).

(b) Each Notice of Interest Rate Election shall specify:

(i) the Group of Loans (or portion thereof) to which such notice applies;

 

30



--------------------------------------------------------------------------------

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection
2.10(a) above;

(iii) if the Loans comprising such Group are to be converted, the new type of
Loans and, if the Loans being converted are to be Fixed Rate Loans, the duration
of the next succeeding Interest Period applicable thereto; and

(iv) if such Loans are to be continued as CD Loans or Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of the term “Interest Period”.

(c) Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to subsection 2.10(a) above, the Administrative Agent shall promptly
notify each Lender of the contents thereof and such notice shall not thereafter
be revocable by the Borrower. If no Notice of Interest Rate Election is timely
received prior to the end of an Interest Period for any Group of Fixed Rate
Loans, the Borrower shall be deemed to have elected that such Group of Loans be
continued on the last day of such Interest Period for an additional Interest
Period of 30 days or one month, as the case may be (subject to the provisions of
the definition of Interest Period).

(d) An election by the Borrower to change or continue the rate of interest
applicable to any Group of Loans pursuant to this Section shall not constitute a
Borrowing subject to the provisions of Section 3.03.

(e) The initial Interest Period for each Syndicated Borrowing of Alternative
Currency Loans shall be specified by the Borrower in the applicable Notice of
Committed Borrowing. The Borrower may specify the duration of each subsequent
Interest Period applicable to such Group of Loans by delivering to the
Administrative Agent not later than 11:00 A.M. (New York City time) on the
fourth Euro-Currency Business Day before the end of the immediately preceding
Interest Period a notice specifying the Group of Loans to which such notice
applies and the duration of such subsequent Interest Period (which shall comply
with the provisions of the definition of Interest Period). Such notice may, if
it so specifies, apply to only a portion of the aggregate principal amount of
the relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group and (ii) the Dollar Amounts of the portion
to which such notice applies, and the remaining portion to which it does not
apply, are each at least $5,000,000. If no such notice is timely received by the
Administrative Agent before the end of any applicable Interest Period, the
Borrower shall be deemed to have elected that the subsequent Interest Period for
such Group of Loans shall have a duration of one month (subject to the
provisions of the definition of Interest Period).

Section 2.11. Scheduled Termination of Commitments. The Commitments shall
terminate on the Termination Date, and any Loans then outstanding (together with
accrued interest thereon) shall be due and payable on such date.

 

31



--------------------------------------------------------------------------------

Section 2.12. Optional Prepayments. (a) Subject in the case of any Fixed Rate
Loan to Section 2.14, the Borrower may, upon at least one Domestic Business
Day’s notice to the Administrative Agent, prepay any Group of Domestic Loans,
any Swingline Loans or any Competitive Bid Borrowing bearing interest at the
rate applicable to Base Rate Loans pursuant to Section 8.01, upon at least three
Euro-Dollar Business Day’s notice to the Administrative Agent, prepay any Group
of Euro-Dollar Loans or upon at least four Euro-Currency Business Days’ notice
to the Administrative Agent, prepay any Group of Euro-Currency Loans, in each
case in whole at any time, or from time to time in part in Dollar Amounts
aggregating not less than $5,000,000 ($100,000 in the case of a Swingline Loan),
by paying the principal amount to be prepaid together with accrued interest
thereon to the date of prepayment. Each such optional prepayment shall be
applied to prepay ratably the Loans of the several Lenders included in such
Borrowing.

(b) Except as provided in subsection 2.12(a) above, the Borrower may not prepay
all or any portion of the principal amount of any Competitive Bid Loan prior to
the maturity thereof without the consent of the Lender of such Competitive Bid
Loan.

(c) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share (if any) of such prepayment and such notice
shall not thereafter be revocable by the Borrower.

Section 2.13. General Provisions as to Payments. (a) The Borrowers shall make
each payment of principal of, and interest on, the Dollar-Denominated Loans, of
Letter of Credit Liabilities denominated in Dollars and of fees hereunder, not
later than 12:00 Noon (New York City time) on the date when due, in Dollars in
funds immediately available in New York City, to the Administrative Agent at its
address referred to in Section 11.01. The Borrowers shall make each payment of
principal of, and interest on, the Alternative Currency Loans in the relevant
Alternative Currency in such funds as may then be customary for the settlement
of international transactions in such Alternative Currency, to such account and
at such time and at such place as shall have been agreed by the Administrative
Agent and the Company. In any event, all payments to be made by the Borrowers
hereunder shall be made without condition or deduction for any counterclaim,
defense, recoupment or set-off. The Administrative Agent will promptly
distribute to each Lender its ratable share of each such payment received by the
Administrative Agent for the account of the Lenders. Whenever any payment of
principal of, or interest on, the Domestic Loans, Swingline Loans or Letter of
Credit Liabilities denominated in Dollars or of fees shall be due on a day which
is not a Domestic Business Day, the date for payment thereof shall be extended
to the next succeeding Domestic Business Day. Whenever any payment of principal
of, or interest on, the Euro-Currency Loans shall be due on a day which is not a
Euro-Currency Business Day, the date for payment thereof shall be extended to
the next succeeding Euro-Currency Business Day unless such Euro-Currency
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Currency Business Day. Whenever any
payment of principal of, or interest on, the Competitive Bid Loans shall be due
on a day which is not a Euro-Dollar Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Dollar Business Day. Whenever any
payment of Letter of Credit Liabilities denominated in an

 

32



--------------------------------------------------------------------------------

Alternative Currency shall be due on a day which is not a Euro-Currency Business
Day, the date for payment thereof shall be extended to the next succeeding
Euro-Currency Business Day. If the date for any payment of principal is extended
by operation of law or otherwise, interest thereon shall be payable for such
extended time.

(b) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrower shall not
have so made such payment, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at (i) the Federal Funds Rate (if such amount was distributed in Dollars)
or (ii) the rate per annum at which one-day deposits in the relevant currency
are offered by the principal London office of the Administrative Agent in the
London interbank market for such day (if such amount was distributed in an
Alternative Currency).

Section 2.14. Funding Losses. If:

(a) the Borrower makes any payment of principal with respect to any Fixed Rate
Loan or any Fixed Rate Loan is converted (pursuant to Article 2, Article 6 or
Article 8 or otherwise) on any day other than the last day of an Interest Period
applicable thereto, or the last day of an applicable period fixed pursuant to
Section 2.07(d);

(b) any lender or lenders purchase the outstanding Loans of any Lender pursuant
to Section 8.06 on any day other than the last day of an Interest Period
applicable thereto; or

(c) the Borrower fails to borrow, prepay, convert or continue any Fixed Rate
Loans after notice has been given to any Lender in accordance with Section 2.04,
2.10(c) or 2.12(c);

then the Borrower shall reimburse each Lender through the Administrative Agent
within 30 days after demand for any resulting loss or expense incurred by it (or
by an existing or prospective Participant in the related Loan), including
(without limitation) any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
any such payment or conversion or failure to borrow, prepay, convert or
continue, provided that such Lender shall have delivered to the Borrower and the
Administrative Agent a certificate containing a computation in reasonable detail
as to the amount of such loss or expense, which certificate shall be conclusive
in the absence of manifest error.

Section 2.15. Computation of Interest and Fees. (a) Interest on Alternative
Currency Loans denominated in British Sterling or based on the Base Rate
hereunder shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and paid

 

33



--------------------------------------------------------------------------------

for the actual number of days elapsed (including the first day but excluding the
last day). All other interest and fees shall be computed on the basis of a year
of 360 days and paid for the actual number of days elapsed (including the first
day but excluding the last day); provided that if the Administrative Agent
reasonably determines that a different basis of computation is the market
convention for a particular Alternative Currency, such different basis shall be
used, so long as the Company shall have consented thereto (such consent not to
be unreasonably withheld).

(b) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principal of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

Section 2.16. Letters of Credit. (a) Subject to the terms and conditions hereof,
the Issuing Lender designated by a Borrower for a specific issuance shall issue
Letters of Credit hereunder denominated in Dollars or in an Alternative Currency
(as designated by the Borrower) from time to time before the fifth Euro-Currency
Business Day preceding the Termination Date upon such Borrower’s request;
provided that, immediately after each Letter of Credit is issued (i) the Total
Outstanding Amount shall not exceed the aggregate amount of the Commitments and
(ii) the aggregate Dollar Amount of Letter of Credit Liabilities shall not
exceed $300,000,000. Each request by the Borrower for the issuance or amendment
of a Letter of Credit shall be deemed to be a representation by the Borrower
that the Letter of Credit so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. Upon the date of
issuance by the Issuing Lender of a Letter of Credit, the Issuing Lender shall
be deemed, without further action by any party hereto, to have sold to each
Lender, and each Lender shall be deemed, without further action by any party
hereto, to have purchased from the Issuing Lender, a participation in such
Letter of Credit and the related Letter of Credit Liabilities in the proportion
their respective Commitments bear to the aggregate Commitments.

(b) No Issuing Lender shall be under any obligation to issue any Letter of
Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
the Letter of Credit, or any law applicable to the Issuing Lender or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the Issuing
Lender with respect to the Letter of Credit any restriction, reserve or capital

 

34



--------------------------------------------------------------------------------

requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Lender in good faith deems material to it;

(ii) the issuance of the Letter of Credit would violate one or more policies of
the Issuing Lender applicable to letters of credit generally;

(iii) except as otherwise agreed by the Administrative Agent and the Issuing
Lender, the Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $1,000,000, in the case of a
standby Letter of Credit;

(iv) any Lender is at that time a Defaulting Lender, unless the Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Lender (in its sole discretion) with the Company or
such Lender to eliminate the Issuing Lender’s actual or potential Fronting
Exposure (after giving effect to Section 2.19(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other Letter of Credit Liabilities as to
which the Issuing Lender has actual or potential Fronting Exposure, as it may
elect in its sole discretion;

(v) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(vi) after giving effect to the issuance of such Letter of Credit, the aggregate
face amount of outstanding Letters of Credit issued by such Issuing Lender would
exceed its Fronting Limit.

(c) No Issuing Lender shall amend any Letter of Credit if the Issuing Lender
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

(d) No Issuing Lender shall be under any obligation to amend any Letter of
Credit if (i) the Issuing Lender would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(e) The Borrower shall give the Issuing Lender notice at least four
Euro-Currency Business Days prior to the requested issuance of a Letter of
Credit specifying the date such Letter of Credit is to be issued, the amount
thereof, whether it is to be issued in Dollars or an Alternative Currency, the
expiry thereof, the beneficiary thereof and the conditions to drawing thereunder
(such notice, including any such notice given in connection with the extension
of a Letter of Credit, a “Notice of Issuance”). Upon receipt of a Notice of
Issuance, the Issuing Lender shall promptly notify the Administrative Agent, and
the Administrative Agent shall promptly notify each Lender of the contents
thereof and of the amount of such Lender’s participation in such Letter of
Credit. The issuance by

 

35



--------------------------------------------------------------------------------

the Issuing Lender of each Letter of Credit shall, in addition to the conditions
precedent set forth in Article 3, be subject to the conditions precedent that
such Letter of Credit shall be in such form and contain such terms as shall be
reasonably satisfactory to the Issuing Lender and that the Borrower shall have
executed and delivered such other customary instruments and agreements relating
to such Letter of Credit as the Issuing Lender shall have reasonably requested.
Each Issuing Lender hereby acknowledges that a notice period not less than 30
days for non-extension of an Evergreen Letter of Credit is satisfactory to it.
The Borrower shall also pay to the Issuing Lender for its own account issuance,
drawing, amendment and extension charges in the amounts and at the times as
agreed between the Borrower and the Issuing Lender. The extension or renewal of
any Letter of Credit shall be deemed to be an issuance of such Letter of Credit.

(f) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Lender will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. In addition, each Issuing Lender shall provide the Administrative
Agent with a summary of all issuances outstanding on a monthly basis.

(g) No Letter of Credit shall have a term extending or be so extendible beyond
the fifth Euro-Currency Business Day preceding the then latest Termination Date
unless the applicable Issuing Lender (i) agrees to such term beyond the fifth
Euro-Currency Business Day preceding the Termination Date and (ii) the Borrower
has Cash Collateralized such Letter of Credit or provided a back to back letter
of credit in a face amount at least equal the then undrawn amount of such Letter
of Credit from an issuer and in form and substance satisfactory to the Issuing
Lender in the case of each of (i) and (ii) its sole discretion. In the event the
Issuing Lender agrees to an extended tenor for any Letter of Credit as
contemplated by the preceding sentence, the participation of each Lender in such
Letter of Credit shall terminate on the Termination Date of such Lender
notwithstanding that such Letter of Credit shall then remain outstanding. Each
Letter of Credit issued hereunder shall expire on or before the first
anniversary of the date of such issuance; provided that, subject to the
preceding sentence, the expiry date of any Letter of Credit may be extended from
time to time (x) at the Borrower’s request or (y) in the case of an Evergreen
Letter of Credit, automatically, in each case so long as such extension is for a
period not exceeding one year and, in the case of an Evergreen Letter of Credit,
so long as the Borrower shall not have timely instructed the Issuing Lender to
give notice of non-extension thereunder. Each Issuing Lender shall, upon giving
such notice of non-extension, give the Borrower a copy of such notice.

(h) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuing Lender shall notify the
Administrative Agent and the Administrative Agent shall promptly notify the
Borrower and each other Lender as to the date and amount of the payment by the
Issuing Lender as a result of such demand or drawing (such date, the “Payment
Date”). The Borrower shall be irrevocably and unconditionally obligated
forthwith to reimburse the Issuing Lender for any amounts paid by the Issuing
Lender upon any drawing under any Letter of Credit, in the currency of such
payment (a “Reimbursement Obligation”), within one Euro-Dollar Business Day of
the Payment Date, if the Reimbursement Obligation is denominated in

 

36



--------------------------------------------------------------------------------

Dollars, and within four Euro-Currency Business Days of the Payment Date, if the
Reimbursement Obligation is denominated in an Alternative Currency (in either
case, the “Reimbursement Date”), without presentment, demand, protest or other
formalities of any kind. Unless the Borrower notifies the Issuing Lender on or
before the Payment Date that it will otherwise make payment of such
Reimbursement Obligation, the Borrower shall have been automatically deemed to
make a request for a Base Rate Loan (or a Euro-Currency Loan in an Alternative
Currency if the Reimbursement Obligation is denominated in such currency) in an
amount equal to such Reimbursement Obligation. All such amounts paid by the
Issuing Lender shall bear interest, payable on demand, for each day from the
Payment Date until paid at a rate per annum equal to (i) if such amount is
denominated in Dollars, the rate applicable to Base Rate Loans for such day and
(ii) if such amount is denominated in an Alternative Currency, the sum of the
Euro-Currency Margin plus the rate per annum at which one-day deposits in the
relevant currency are offered by the principal London office of the
Administrative Agent in the London interbank market for such day plus, for each
day on or after the Reimbursement Date on which such amount remains unpaid,
1.00% per annum. In addition, each Lender will pay to the Administrative Agent,
for the account of the Issuing Lender, immediately upon the Issuing Lender’s
demand at any time during the period commencing on the Payment Date until
reimbursement therefor in full by the Borrower, an amount equal to such Lender’s
ratable share of such drawing (in proportion to its participation therein),
together with interest on such amount for each day from the Payment Date to the
date of payment by such Lender of such amount at a rate of interest per annum
equal to the (i) if such amount is denominated in Dollars, the Federal Funds
Rate and (ii) if such amount is denominated in an Alternative Currency, the rate
per annum at which one-day deposits in the relevant currency are offered by the
principal London office of the Administrative Agent in the London interbank
market for such day. The Issuing Lender will pay to each Lender ratably all
amounts received from the Borrower for application in payment of its
reimbursement obligations in respect of any Letter of Credit, but only to the
extent such Lender has made payment to the Issuing Lender in respect of such
Letter of Credit pursuant hereto.

(i) The obligations of the Borrower and each Lender under Section 2.16(h) above
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including without limitation the following circumstances:

(i) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

(ii) the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), the Lenders (including the
Issuing Lender) or any other Person, whether in connection with this Agreement
or the Letter of Credit or any document related hereto or thereto or any
unrelated transaction;

 

37



--------------------------------------------------------------------------------

(iii) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;

(iv) payment under a Letter of Credit to the beneficiary of such Letter of
Credit against presentation to the Issuing Lender of a draft or certificate that
does not comply with the terms of the Letter of Credit; or

(v) any other act or omission to act or delay of any kind by any Lender
(including the Issuing Lender), the Administrative Agent or any other Person or
any other event or circumstance whatsoever that might, but for the provisions of
this subsection (v), constitute a legal or equitable discharge of the Borrower’s
or the Lender’s obligations hereunder.

(j) The Borrower hereby indemnifies and holds harmless each Lender (including
each Issuing Lender) and the Administrative Agent from and against any and all
claims, damages, losses, liabilities, costs or expenses which such Lender or the
Administrative Agent may incur, and none of the Lenders (including the Issuing
Lender) nor the Administrative Agent nor any of their officers or directors or
employees or agents shall be liable or responsible, by reason of or in
connection with the execution and delivery or transfer of or payment or failure
to pay under any Letter of Credit; provided that the Borrower shall not be
required to indemnify the Issuing Lender for any claims, damages, losses,
liabilities, costs or expenses, and the Borrower shall have a claim for direct
(but not consequential) damage suffered by it, to the extent finally determined
by a court of competent jurisdiction to have been caused by (x) the willful
misconduct or gross negligence of the Issuing Lender in determining whether a
request presented under any Letter of Credit complied with the terms of such
Letter of Credit or (y) the Issuing Lender’s failure to pay under any Letter of
Credit after the presentation to it of a request strictly complying with the
terms and conditions of the Letter of Credit. Nothing in this subsection 2.16(j)
is intended to limit the obligations of the Borrower under any other provision
of this Agreement. To the extent the Borrower does not indemnify the Issuing
Lender as required by this subsection, the Lenders agree to do so ratably in
accordance with their Commitments.

(k) Each Lender and the Borrower agree that, in paying any drawing under a
Letter of Credit, the Issuing Lender shall not have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the Issuing Lender, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the Issuing Lender shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
document related thereto. The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the

 

38



--------------------------------------------------------------------------------

beneficiary or transferee at law or under any other agreement. None of the
Issuing Lender, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Lender
shall be liable or responsible for any of the matters described in clauses
(i) through (v) of Section 2.16(i); provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
the Issuing Lender, and the Issuing Lender may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the Issuing Lender’s willful misconduct or gross negligence or the
Issuing Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(l) Unless otherwise expressly agreed by the Issuing Lender and the Company when
a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce at the time of issuance shall apply to each commercial Letter of
Credit.

Section 2.17. Regulation D Compensation. (a) So long as Regulation D shall
require reserves to be maintained against “Eurocurrency liabilities” (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on Euro-Currency Loans is determined or any category of
extensions of credit or other assets which includes loans by a non-United States
office of any Lender to United States residents), each Lender subject to and
actually incurring such reserve requirement may require the Borrower to pay,
contemporaneously with each payment of interest on the Euro-Currency Loans,
additional interest on the related Euro-Currency Loan of such Lender at a rate
per annum determined by such Lender up to but not exceeding the excess of
(i) (A) the applicable Euro-Currency Base Rate divided by (B) one minus the
Euro-Currency Reserve Percentage over (ii) the applicable Euro-Currency Base
Rate. Any Lender wishing to require payment of such additional interest
(x) shall so notify the Company and the Administrative Agent, in which case such
additional interest on the Euro-Currency Loans of such Lender shall be payable
to such Lender at the place indicated in such notice with respect to each
Interest Period commencing at least three Euro-Currency Business Days after such
Lender gives such notice and (y) shall notify the Borrower at least five
Euro-Currency Business Days before each date on which interest is payable on the
Euro-Currency Loans of the amount then due it under this Section.

Section 2.18. Takeout of Swingline Loans. (a) In the event that (i) the
outstanding Swingline Loans shall not be repaid in full on the maturity thereof
or (ii) any Swingline Lender (in its discretion) requests it to do so, the
Administrative Agent shall, on behalf of the Company (the Company hereby
irrevocably directing and authorizing the Administrative Agent so to act on its
behalf), give a

 

39



--------------------------------------------------------------------------------

Notice of Borrowing requesting the Lenders, including the Swingline Lenders, to
make a Base Rate Borrowing in an amount equal to the aggregate unpaid principal
amount of the outstanding Swingline Loans. Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lenders on such date in accordance with
Section 2.04. The proceeds of such Base Rate Borrowing shall be immediately
applied to repay such Swingline Loans.

(b) If, for any reason, a Base Rate Borrowing may not be (as reasonably
determined by the Administrative Agent), or is not, made pursuant to subsection
(a) above to refund Swingline Loans as required by said clause, then, effective
on the date such Borrowing would otherwise have been made, each Lender
severally, unconditionally and irrevocably agrees that it shall purchase an
undivided participating interest in such Swingline Loans (“Unrefunded Swingline
Loans”) in an amount equal to the amount of the Loan which otherwise would have
been made by such Lender pursuant to subsection (a), which purchase shall be
funded by the time such Loan would have been required to be funded pursuant to
Section 2.04 by transfer to the Administrative Agent, for the account of each
Swingline Lender, in immediately available funds, of the amount of its
participation.

(c) Whenever, at any time after a Swingline Lender has received from any Lender
payment in full for such Lender’s participating interest in a Swingline Loan,
such Swingline Lender (or the Administrative Agent on its behalf) receives any
payment on account thereof, such Swingline Lender (or the Administrative Agent,
as the case may be) will promptly distribute to such Lender its participating
interest in such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded); provided, however, that in the event that
such payment is subsequently required to be returned, such Lender will return to
such Swingline Lender (or the Administrative Agent, as the case may be) any
portion thereof previously distributed by such Swingline Lender (or the
Administrative Agent, as the case may be) to it.

(d) Each Lender’s obligation to purchase and fund participating interests
pursuant to this Section shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation: (i) any setoff,
counterclaim, recoupment, defense or other right which such Lender or the
Company may have against any Swingline Lender, or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of a Default or the
failure to satisfy any of the conditions specified in Article 3; (iii) any
adverse change in the condition (financial or otherwise) of the Company;
(iv) any breach of this Agreement by the Company or any Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

Section 2.19. Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

40



--------------------------------------------------------------------------------

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.05.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article 6 or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
any Issuing Lender or Swingline Lender hereunder; third, if so determined by the
Administrative Agent or requested by the Issuing Lender or Swingline Lender, to
be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Swingline Loan or Letter of Credit; fourth,
as the Company may request (so long as no Default exists), to the funding of any
Loan in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Company, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lenders or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Lender or Swingline
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to any Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or Letters of
Credit in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans were made or Letters of Credit were issued
at a time when the conditions set forth in Section 3.03 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and Letter of
Credit Liabilities owed to, all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or Letter of Credit Liabilities
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.19(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.08(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.08(b).

 

41



--------------------------------------------------------------------------------

(iv) Reallocation of Percentages to Reduce Fronting Exposure. During any period
in which there is a Defaulting Lender, for purposes of computing the amount of
the obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit or Swingline Loans pursuant to Section 2.16
and Section 2.18, the “Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swingline Loans shall
not exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the aggregate outstanding amount of the
Committed Loans of that Lender.

(b) Cash Collateral. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the Issuing Lender or
the Swingline Lender, the Company shall at its election either (i) prepay (or
cause another Borrower to prepay) Loans (subject, in the case of any Fixed Rate
Loan, to Sections 2.12 and 2.14) in an amount sufficient to permit the Fronting
Exposure with respect to such Defaulting Lender to be reallocated in full to the
other Lenders in accordance with Section 2.19(a)(iv) above or (ii) Cash
Collateralize all such Fronting Exposure (after giving effect to
Section 2.19(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(c) Defaulting Lender Cure. If the Company, the Administrative Agent, Swingline
Lender and each Issuing Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held on a
pro rata basis by the Lenders in accordance with their Percentages (without
giving effect to Section 2.19(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

Section 2.20. Replacement of this Agreement. If the Company wishes at any time
to replace this Agreement with another credit facility, the Company may give
prior notice of the termination of the Commitments hereunder as required by
Section 2.09 and prior notice of the prepayment of any Loans outstanding
hereunder as required by Section 2.12, in each case on a conditional basis
(i.e.,

 

42



--------------------------------------------------------------------------------

conditioned upon such other credit facility becoming available to the Company),
provided that the Company gives definitive notice of such termination of the
Commitments and prepayment of outstanding Loans (if any) to the Administrative
Agent before 10:00 A.M. (New York City time) on the date of such termination and
prepayment (if any) and complies with the applicable requirements of
Section 2.09 and Section 2.12 in all other respects.

Section 2.21. Increased Commitments, Additional Lenders. (a) From time to time
the Company may, upon at least five Domestic Business Days’ notice to the
Administrative Agent (which shall promptly provide a copy of such notice to the
Lenders), increase the aggregate amount of the Commitments by an amount not less
than $25,000,000 (the amount of any such increase, the “Increased Commitments”).

(b) To effect such an increase, the Company may designate one or more of the
existing Lenders or other financial institutions reasonably acceptable to the
Administrative Agent, each Issuing Lender and the Company which at the time
agree to (i) in the case of any such lender that is an existing Lender, increase
its Commitment and (ii) in the case of any other such lender (an “Additional
Lender”), become a party to this Agreement with a Commitment of not less than
$5,000,000.

(c) Any increase in the Commitments pursuant to this Section 2.21 shall be
subject to satisfaction of the following conditions:

(i) before and after giving effect to such increase, all representations and
warranties contained in Article 4 shall be true;

(ii) at the time of such increase, no Default shall have occurred and be
continuing or would result from such increase; and

(iii) after giving effect to such increase, the aggregate amount of all
Commitments shall not exceed $2,000,000,000.

(d) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.21 shall become effective upon the receipt by the Administrative Agent
of (i) an agreement in form and substance reasonably satisfactory to the
Administrative Agent signed by the Company, by each Additional Lender and by
each other Lender whose Commitment is to be increased, setting forth the new
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof, (ii) such evidence of appropriate corporate authorization on
the part of the Company with respect to the Increased Commitments and such
opinions of counsel for the Company with respect to the Increased Commitments as
the Administrative Agent may reasonably request and (iii) a certificate of the
Company stating that the conditions set forth in subsection (c) above have been
satisfied.

(e) Upon any increase in the aggregate amount of the Commitments pursuant to
this Section 2.21, (i) the respective Letter of Credit Liabilities and
participations in outstanding in Swingline Loans of the Lenders shall be
redetermined as of the effective date of such increase and (ii) within five
Domestic Business Days, in the case of Base Rate Loans then outstanding, and at
the end of the then

 

43



--------------------------------------------------------------------------------

current Interest Period with respect thereto, in the case of Committed Loans
that are Fixed Rate Loans then outstanding, the Borrower shall prepay or repay
such Loans in their entirety and, to the extent the Borrower elects to do so and
subject to the conditions specified in Article 3, the Borrower shall reborrow
Committed Loans from the Lenders in proportion to their respective Commitments
after giving effect to such increase, until such time as all outstanding
Committed Loans are held by the Lenders in such proportion.

Section 2.22. Currency Fluctuation. If after giving effect to any determination
by the Administrative Agent of a Dollar Amount, the Total Outstanding Amount
exceeds 107% of the aggregate amount of the Commitments, the Borrowers shall
within five Euro-Currency Business Days prepay outstanding Loans (as selected by
the Company and notified to the Lenders through the Administrative Agent not
less than three Euro-Currency Business Days prior to the date of prepayment) or
take other action to the extent necessary to cause such percentage not to exceed
100%.

Section 2.23. Commitment Fee Rate; CDS Floor; CDS Ceiling. (a) The “Commitment
Fee Rate”, “CDS Floor” and “CDS Ceiling” for any day are the respective
percentages set forth below (in basis points per annum) in the applicable row
and under the column corresponding to the Status that exists on such day.

 

Status

   Level I      Level II      Level III      Level IV      Level V      Level VI
 

Commitment Fee Rate

     5.0         6.0         8.0         10.0         15.0         17.5   

CDS Floor

     20.0         22.5         25.0         50.0         75.0         100.0   

CDS Ceiling

     100.0         112.5         125.0         137.5         162.5         187.5
  

(b) For purposes of this Section, the following terms have the following
meanings:

“Level I Status” exists at any date if, at such date, the Company’s long-term
debt is rated at least AA- by S&P or at least Aa3 by Moody’s.

“Level II Status” exists at any date if, at such date, (i) the Company’s
long-term debt is rated at least A+ by S&P or at least A1 by Moody’s and
(ii) Level I Status does not exist.

“Level III Status” exists at any date if, at such date, (i) the Company’s
long-term debt is rated at least A by S&P or at least A2 by Moody’s and
(ii) neither Level I Status or Level II Status exists.

“Level IV Status” exists at any date if, at such date, (i) the Company’s
long-term debt is rated at least A- by S&P or at least A3 by Moody’s and
(ii) none of Level I Status, Level II Status or Level III Status exists.

“Level V Status” exists at any date if, at such date, (i) the Company’s
long-term debt is rated at least BBB+ by S&P or at least Baa1 by Moody’s and
(ii) none of Level I Status, Level II Status, Level III Status or Level IV
Status exists.

 

44



--------------------------------------------------------------------------------

“Level VI Status” exists at any date if, at such date, no other Status exists.

“Moody’s” means Moody’s Investors Service, Inc.

“S&P” means Standard & Poor’s.

“Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status, Level V Status or Level VI Status
exists at any date.

(c) The credit ratings to be utilized for purposes of this Section are those
assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement and any rating assigned to any other debt
security of the Company shall be disregarded. The rating in effect at any date
is that in effect at the close of business on such date.

(d) If there is a difference in rating levels between S&P and Moody’s, then the
higher rating shall be used to determine Status; provided that if the difference
is more than one notch, a rating one notch higher than the lower of the two
shall be used. In the event that (i) only one of S&P or Moody’s shall have a
rating in effect, then the Status shall be determined by reference to the
available rating, and (ii) neither S&P nor Moody’s shall have a rating in
effect, then the Status shall be determined by the Company’s corporate family
credit rating or corporate credit rating by S&P or Moody’s; provided that if
such corporate family and corporate credit rating are unavailable, then Level VI
Status shall be deemed to exist.

Section 2.24. Margin Determinations.

The “Credit Default Swap Spread” at any determination date is the credit default
swap mid-rate spread applicable to senior debt of the Company with a maturity of
the later of the Termination Date or one year from the close of business on the
Domestic Business Day immediately preceding such determination date, as reported
by the Reference Pricing Agent, provided that the Credit Default Swap Spread
shall not be less than the CDS Floor or more than the CDS Ceiling which is
applicable at such determination date, determined in accordance with
Section 2.23.

If at any time the Credit Default Swap Spread is unavailable, the Company and
the Lenders shall negotiate in good faith (for a period of up to thirty days
after the Credit Default Swap Spread becomes unavailable (such thirty-day period
, the “Negotiation Period”)) to agree on an alternative method for establishing
the Euro-Currency Margin. The Euro-Currency Margin at any date of determination
thereof in accordance with the preceding provisions of this Section which falls
during the Negotiation Period shall be based upon the then most recently
available quote of the Credit Default Swap Spread. If no such alternative method
is agreed upon during the Negotiation Period, the Credit Default Swap Spread at
any date of determination subsequent to the end of the Negotiation Period shall
be a rate per annum equal to 75% of the CDS Ceiling in effect on such date of
determination.

The “Base Rate Margin” applicable at all times during any Calendar Quarter (or
shorter period commencing on the Effective Date and ending on the last day of
the Calendar Quarter in which the Effective Date occurs) is a rate per annum
equal to the excess, if

 

45



--------------------------------------------------------------------------------

any, of the Euro-Currency Margin determined on the first Domestic Business Day
of such Calendar Quarter (or shorter period) over 1.00% per annum.

The “CD Margin” is a rate per annum equal to the sum of the Credit Default Swap
Spread at the applicable date of determination specified below plus 0.125% per
annum. The CD Margin applicable to any CD Borrowing for any Interest Period will
be determined based the Credit Default Swap Spread in effect two Domestic
Business Days prior to the commencement of such Interest Period; provided that
if such Interest Period is a period greater than 90 days, the applicable CD
Margin shall be redetermined at the end of each successive 90-day period during
such Interest Period.

The “Euro-Currency Margin” is a rate per annum equal to the Credit Default Swap
Spread at the applicable date of determination specified below. The
Euro-Currency Margin applicable to any Euro-Currency Borrowing for any Interest
Period will be determined based on the Credit Default Swap Spread in effect on,
(a) in the case of such a Euro-Currency Borrowing denominated in Dollars, two
Euro-Currency Business Days prior to the commencement of such Interest Period
and (b) in the case of such a Euro-Currency Borrowing denominated in an
Alternative Currency, three Euro-Currency Business Days prior to the
commencement of such Interest Period, provided that if such Interest Period is a
period greater than three months, the applicable Euro-Currency Margin shall be
redetermined at the end of each successive three-month period during such
Interest Period.

The “Letter of Credit Margin” applicable at all times during any Calendar
Quarter (or shorter period commencing on the Effective Date and ending on the
last day of the Calendar Quarter in which the Effective Date occurs) is a rate
per annum equal to the Euro-Currency Margin determined on the first Domestic
Business Day of such Calendar Quarter (or shorter period).

Section 2.25. License Agreement And CDS Data. (a) The Administrative Agent
hereby notifies the Borrowers and the Lenders that it has entered into a
Syndicated Loan Pricing Benchmark Licensing Agreement (the “Licensing
Agreement”) with the Reference Pricing Agent, pursuant to which the Reference
Pricing Agent will provide to the Administrative Agent for each Business Day a
composite end of day credit default swap spread for the one (1) year credit
default swap spread of the Company’s senior unsecured obligations (the “CDS
Data”) that the Administrative Agent will use to determine the applicable rate.
The Administrative Agent hereby further notifies the Borrowers and the Lenders
that, pursuant to the Licensing Agreement, (i) the CDS Data will be provided by
the Reference Pricing Agent on an “as is” basis, without express or implied
warranty as to accuracy, completeness, title, merchantability or fitness for a
particular purpose, (ii) the Reference Pricing Agent has no liability to the
Administrative Agent for any inaccuracies, errors or omissions in the CDS Data,
except in the event of its gross negligence, fraud or willful misconduct,
(iii) the CDS Data, as provided by the Reference Pricing Agent, constitutes
Information (as such term is defined in Section 11.10), (iv) the CDS Data, as
provided by the Reference Pricing Agent, may be used by the Administrative
Agent, the Borrowers and the Lenders solely for the purposes of this Agreement
and (v) the Reference Pricing Agent and the Administrative Agent shall have no
liability whatsoever to any Borrower or any Lender or any client of a Lender,
whether in contract, in tort, under a warranty, under

 

46



--------------------------------------------------------------------------------

statute or otherwise, in respect of any loss or damage suffered by such
Borrower, such Lender or client as a result of or in connection with any
opinions, recommendations, forecasts, judgments or any other conclusions, or any
course of action determined, by such Lender or any client of such Lender based
on the CDS Data. Each of the Borrowers and the Lenders (other than Bank of
America, in its capacity as the Administrative Agent, which is a party thereto)
agrees that it shall not be a third party beneficiary of the Licensing Agreement
and shall have no rights or obligations thereunder.

(b) The CDS Data shall be made available to the Borrowers pursuant to procedures
agreed upon by Company and the Administrative Agent. The Borrowers agree that
they will use reasonable efforts (e.g., procedures substantially comparable to
those applied by the Borrowers in respect of non-public information as to the
business of the Borrowers) to keep confidential the CDS Data and the related
materials provided by the Reference Pricing Agent pursuant to the Licensing
Agreement to the extent that the same is not and does not become publicly
available; provided, however, that nothing in this subsection shall affect the
disclosure of any such information (i) by the Administrative Agent to any
Borrower or any Lender, (ii) to the extent required by law (including statute,
rule, regulation or judicial process), (iii) to counsel for the Administrative
Agent, any Lender or any Borrower, (iv) to the independent public accountants of
any Borrower, the Administrative Agent or any Lender, (v) to bank examiners and
auditors and appropriate government examining authorities, (vi) in connection
with any litigation to which the Administrative Agent, any Borrower or any
Lender is a party, (vii) to actual or prospective assignees and participants, or
(viii) to any Affiliates of the Administrative Agent, the Lenders and the
Borrowers and to the respective partners, directors, officers, employees,
agents, advisors and representatives of the Administrative Agent, the Lenders
and the Borrowers and their respective Affiliates; provided that, prior to any
such disclosure pursuant to clause (i) or clause (viii) of this subsection (b),
the Person receiving the CDS Data and any related materials shall be advised of
the terms of this subsection. The Licensing Agreement provides that the
Reference Pricing Agent shall be entitled to injunctive relief to restrain any
breach, threatened or actual, of the confidentiality provisions of this
subsection and that damages may not be an adequate remedy in the event of any
such breach.

(c) The Borrowers acknowledge that each of the Administrative Agent and the
Lenders from time to time may conduct business with and may be a shareholder of
the Reference Pricing Agent and that each of the Administrative Agent and the
Lenders may have from time to time the right to appoint one or more directors to
the board of directors of the Reference Pricing Agent.

ARTICLE 3

Conditions

Section 3.01. Effectiveness. This Agreement shall become effective on the date
(the “Effective Date”) on which the Administrative Agent shall have received
(x) a fee paid by the Company to the Administrative Agent for the account of
each Lender in the amount heretofore mutually agreed and (y) each of the
following documents, each dated the Effective Date unless otherwise indicated:

 

47



--------------------------------------------------------------------------------

(a) counterparts hereof signed by each of the parties hereto (or, in the case of
any party as to which an executed counterpart shall not have been received,
receipt by the Administrative Agent in form satisfactory to it of telegraphic,
facsimile transmission or other written confirmation from such party of
execution of a counterpart hereof signed by such party);

(b) an opinion of Cahill Gordon & Reindel LLP, substantially in the form of
Exhibit E hereto;

(c) evidence satisfactory to the Administrative Agent of the payment of all
principal of and interest on any loans outstanding under, and all accrued
facility fees under, the Existing Credit Agreement;

(d) receipt by the Administrative Agent of a copy of the Company’s certificate
of incorporation, certified by the Secretary of State of Delaware; and

(e) receipt by the Administrative Agent of a certificate on behalf of the
Company signed by the Secretary or an Assistant Secretary of the Company or such
other authorized officer of the Company satisfactory to the Administrative Agent
certifying:

(i) that the Company’s certificate of incorporation has not been amended since
the date of the certificate referred to in clause (e) above;

(ii) that no proceeding for the dissolution or liquidation of the Company
exists;

(iii) that the copy of the By-laws of the Company attached to the certificate is
true, correct and complete;

(iv) that the copies of the resolutions of the Company’s Board of Directors
attached to the certificate are true and correct and in full force and effect;
and

(v) as to the incumbency of each officer of the Company who signed this
Agreement and the Notes on behalf of the Company; and

(f) receipt by the Administrative Agent of all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced at
least one day prior to the Effective Date, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.

The Administrative Agent shall promptly notify the Company and the Lenders of
the Effective Date, and such notice shall be conclusive and binding on all
parties hereto.

 

48



--------------------------------------------------------------------------------

Section 3.02. Existing Credit Agreement. (a) On the Effective Date, the
“Commitments” as defined in the Existing Credit Agreement shall terminate,
without further action by any party thereto.

(b) The Lenders which are parties to the Existing Credit Agreement, comprising
the “Required Lenders” as defined in the Existing Credit Agreement hereby waive
any requirement of prior notice of termination of the Commitments (as defined in
the Existing Credit Agreement) pursuant to Section 2.09 thereof and of
prepayment of loans thereunder, to the extent necessary to give effect to
Section 3.01(c) hereof, provided that any such prepayment of loans thereunder
shall be subject to Section 2.14 of the Existing Credit Agreement.

Section 3.03. Borrowings and Issuances of Letters of Credit. The obligation of
any Lender to make a Loan and the obligation of the Issuing Lender to issue (or
renew or extend the term of) any Letter of Credit is subject to the satisfaction
of the following conditions; provided that if the related Borrowing is a
Swingline Takeout Borrowing, only the conditions set forth in clauses 3.03(a)
and 3.03(b) must be satisfied:

(a) receipt (or deemed receipt pursuant to Section 2.16(h) or 2.18(a)) by the
Administrative Agent of a Notice of Borrowing as required by Section 2.02 or
Section 2.03 or receipt by the Issuing Lender of a Notice of Issuance as
required by Section 2.16(e), as the case may be;

(b) the fact that, immediately after such Borrowing or issuance of such Letter
of Credit (i) the Total Outstanding Amount will not exceed the aggregate amount
of the Commitments, (ii) the aggregate outstanding principal amount of Swingline
Loans will not exceed $75,000,000, and (iii) the aggregate Dollar Amount of
Letter of Credit Liabilities will not exceed $300,000,000;

(c) the fact that, immediately before and after such Borrowing or issuance of
such Letter of Credit, no Default shall have occurred and be continuing; and

(d) the fact that the representations and warranties of the Borrower contained
in this Agreement (except the representations and warranties set forth in
Sections 4.04(c), 4.05 and 4.07) shall be true on and as of the date of such
Borrowing or issuance, except to the extent that any such representations or
warranties refer specifically to an earlier date, in which case they shall be
true as of such earlier date.

Each Borrowing and issuance of a Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Borrower (and by the Company if it is
not the Borrower) on the date of such Borrowing as to the facts specified in
clauses 3.03(c) and 3.03(d) (unless such Borrowing is a Swingline Takeout
Borrowing).

Section 3.04. First Borrowing by Each Eligible Subsidiary. The obligation of
each Lender to make a Loan, and the obligation of an Issuing Lender to issue a
Letter of Credit, on the occasion of the first Borrowing by or issuance of a
Letter of Credit for the account of each Eligible Subsidiary is subject to the
satisfaction of the following further conditions:

 

49



--------------------------------------------------------------------------------

(a) receipt by the Administrative Agent of notice of the intention to designate
a Subsidiary as an Eligible Subsidiary at least ten Business Days prior to the
delivery of the Election to Participate for such Eligible Subsidiary;

(b) receipt by the Administrative Agent of an opinion of counsel for such
Eligible Subsidiary (who may be an employee of the Company or such Eligible
Subsidiary) reasonably acceptable to the Administrative Agent, substantially to
the effect of Exhibit H hereto (with such qualifications and limitations as are
reasonably acceptable to the Administrative Agent) and covering such additional
matters relating to the transactions contemplated hereby as the Required Lenders
may reasonably request; and

(c) receipt by the Administrative Agent of all documents which it may reasonably
request relating to the existence of such Eligible Subsidiary, the corporate
authority for and the validity of the Election to Participate of such Eligible
Subsidiary, this Agreement and the Notes of such Eligible Subsidiary, and any
other matters relevant thereto, including receipt at least three Business Days
prior to the delivery of the Election to Participate of all customary
documentation and other customary information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations (including the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”)) requested by the Administrative
Agent within three Business Days following delivery of the notice pursuant to
clause (a) above, all in form and substance reasonably satisfactory to the
Administrative Agent.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants that:

Section 4.01. Corporate Existence and Power. The Company is (a) a corporation
duly incorporated, validly existing under the laws of Delaware and (b) is in
good standing under the laws of Delaware, and (c) has all corporate powers and
all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted, except in the case of clause
(b) and clause (c) to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

Section 4.02. Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Company of this Agreement and the
Notes are within the Company’s corporate powers, have been duly authorized by
all necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official (other than routine
informational filings) and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of the certificate of incorporation
or by-laws of the Company or of any material agreement, judgment, injunction,
order, decree or other instrument binding upon the Company or any of its
Restricted Subsidiaries or result in or permit the termination or modification
of any agreement, judgment, injunction, order, decree or other instrument
binding upon the Company or any of its Restricted

 

50



--------------------------------------------------------------------------------

Subsidiaries or result in the creation or imposition of any Lien on any asset of
the Company or any of its Restricted Subsidiaries, except, in each case, as
could not reasonably be expected to have a Material Adverse Effect.

Section 4.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of the Company and, when executed and delivered in accordance with
this Agreement, any of its Notes will constitute valid and binding obligations
of the Company, except as the same may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and by general principles of
equity.

Section 4.04. Financial Information.

(a) The consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of December 31, 2010 and the related statements of income and
cash flows for the fiscal year then ended, reported on by Pricewaterhouse
Coopers LLP, copies of which have been delivered to each of the Lenders, fairly
present, in all material respects in conformity with U.S. generally accepted
accounting principles, the consolidated financial position of the Company and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.

(b) The unaudited consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of March 31, 2011 and the related unaudited consolidated
statements of income and cash flows for the three months then ended, copies of
which have been delivered to each of the Lenders, fairly present in all material
respects in conformity with U.S. generally accepted accounting principles
applied on a basis consistent with the consolidated financial statements
referred to in subsection (a) of this Section (except as stated therein), the
consolidated financial position of the Company and its Consolidated Subsidiaries
as of such date and their consolidated results of operations and cash flows for
such three month period (subject to normal year-end adjustments and the absence
of footnotes).

(c) Since December 31, 2010 there has been no change in the business, financial
position or results of operations of the Company and its Consolidated
Subsidiaries, which could reasonably be expected to materially and adversely
affect the ability of the Company to perform its obligations under this
Agreement or any Note or which in any manner draws into question the validity or
enforceability of any Loan Document.

Section 4.05. Litigation. There is no action, suit or proceeding pending against
or to the knowledge of the Company threatened against the Company or any of its
Restricted Subsidiaries before any court or arbitrator or any governmental body,
agency or official in which there is a reasonable possibility of an adverse
decision which could materially and adversely affect the ability of the Company
to perform its obligations under this Agreement or any Note or which in any
manner draws into question the validity of this Agreement or the Notes.

Section 4.06. Compliance with ERISA. After it has become a member of the ERISA
Group, except as could not reasonably be expected to have a Material Adverse
Effect, each member of the ERISA Group has fulfilled its obligations under the
minimum

 

51



--------------------------------------------------------------------------------

funding standards of ERISA and the Internal Revenue Code with respect to each
Plan and is in compliance in all material respects with the currently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan.
After it has become a member of the ERISA Group, except as could not reasonably
be expected to have a Material Adverse Effect, no member of the ERISA Group has:

(i) sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code or Section 302 of ERISA in respect of any Plan,

(ii) failed to make any contribution or payment to any Plan or Multiemployer
Plan or in respect of any Benefit Arrangement, or made any amendment to any Plan
or Benefit Arrangement, which has resulted or could result in the imposition of
a Lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code, or

(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.

Section 4.07. Environmental Matters. In the ordinary course of its business, the
Company considers the effects of Environmental Laws on the business, operations
and properties of the Company and its Restricted Subsidiaries, in the course of
which it identifies and evaluates associated liabilities and costs. Based on the
foregoing, the Company has reasonably concluded that Environmental Laws are
unlikely to have an effect on the business, financial condition or results of
operations of the Company and its Consolidated Subsidiaries taken as a whole
during the term of the Agreement, which could materially and adversely affect
the ability of the Company to perform its obligations under this Agreement or
any Note.

Section 4.08. Subsidiaries. Each corporate Restricted Subsidiary of the Company
(a) is a corporation duly incorporated, validly existing and in good standing
under the laws of its jurisdiction of incorporation, and (b) has all corporate
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

Section 4.09. Not an Investment Company. The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

Section 4.10. Disclosure. As of the Effective Date, the written material
theretofore furnished to the Administrative Agent and the Lenders by or on
behalf of the Company in connection herewith, taken as a whole, did not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that to the
extent any such written material was based upon or constitutes a forecast or
projection, the Company represents only that such material was prepared in good
faith based on assumptions it believed to be reasonable at the time such
material was prepared.

 

52



--------------------------------------------------------------------------------

ARTICLE 5

COVENANTS

The Company agrees that, so long as any Lender has any Credit Exposure
hereunder:

Section 5.01. Information. The Company will deliver to the Administrative Agent
(which shall promptly forward to the Lenders):

(a) within 113 days after the end of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of the end of such fiscal year and the related consolidated statements of income
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on in accordance
with generally accepted auditing standards by Pricewaterhouse Coopers LLP or
other independent public accountants of nationally recognized standing;

(b) within 53 days after the end of each of the first three quarters of each
fiscal year of the Company, a consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of the end of such quarter and comparative
financial information as of the end of the previous fiscal year, the related
consolidated statement of income for such quarter and the related consolidated
statements of income and cash flows for the portion of the Company’s fiscal year
ended at the end of such quarter, setting forth in each case in comparative form
the figures for the corresponding quarter and the corresponding portion of the
Company’s previous fiscal year, all certified (subject to normal year-end
adjustments) as to fairness of presentation in all material respects, generally
accepted accounting principles and consistency by the principal financial
officer or the principal accounting officer of the Company or a person
designated in writing by either of the foregoing persons;

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the principal
financial officer, principal accounting officer, treasurer or comptroller of the
Company, or a person designated in writing by either of the foregoing persons

(i) setting forth in reasonable detail the calculations required to establish
whether the Company was in compliance with any applicable requirements of
Section 5.05; and

(ii) stating whether any Default exists on the date of such certificate and, if
any Default then exists, setting forth the details thereof and the action which
the Company is taking or proposes to take with respect thereto;

(d) promptly upon the incurrence of Debt in connection with an acquisition that
caused the Leverage Ratio to exceed 70%, a certificate of the principal
financial officer, principal accounting officer, treasurer or comptroller of the
Company, or a person designation in writing by either of the foregoing persons
setting forth in reasonable detail the calculations required to establish
whether the Company was in compliance with Section 5.05;

 

53



--------------------------------------------------------------------------------

(e) [Reserved];

(f) within five days after any officer of the Company obtains knowledge of any
Default, if such Default is then continuing, a certificate of the principal
financial officer or the principal accounting officer of the Company setting
forth the details thereof and the action which the Company is taking or proposes
to take with respect thereto;

(g) promptly upon the mailing thereof to the public shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed;

(h) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Company shall have filed with the SEC;

(i) within five days after any officer of the Company obtains knowledge thereof,
if and when any member of the ERISA Group (after it has become a member of the
ERISA Group):

(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC;

(ii) receives notice of complete or partial withdrawal liability in excess of
$5,000,000, under Title IV of ERISA or notice that any Multiemployer Plan is in
reorganization, is insolvent or has been terminated, a copy of such notice;

(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer, any Plan, a copy of
such notice;

(iv) applies for a waiver of the minimum funding standard under Section 412 of
the Internal Revenue Code or Section 302 of ERISA, a copy of such application;

(v) gives notice of intent to terminate any Plan under Section 4041(c) of ERISA,
a copy of such notice and other information filed with the PBGC;

(vi) gives notice of withdrawal from any Plan pursuant to Section 4063 of ERISA,
a copy of such notice; or

 

54



--------------------------------------------------------------------------------

(vii) fails to make any payment or contribution to any Plan or Multiemployer
Plan or in respect of any Benefit Arrangement or makes any amendment to any Plan
or Benefit Arrangement which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security;

a certificate of the principal financial officer, principal accounting officer,
treasurer or comptroller of the Company setting forth details as to such
occurrence and action, if any, which the Company or applicable member of the
ERISA Group is required or proposes to take;

(j) promptly after the Company is notified by any rating agency referred to in
Section 2.23 of any actual change in any rating referred to in Section 2.23,
written notice of such change; and

(k) from time to time such additional information regarding the financial
position or business of the Company’s Subsidiaries as the Administrative Agent,
at the request of any Lender, may reasonably request.

The Administrative Agent will deliver a copy of each document it receives
pursuant to this Section 5.01 to each Lender within four Domestic Business Days
after receipt thereof.

Any information required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet at www.praxair.com;
(ii) on which such documents are posted on the SEC’s website at www.sec.gov or
(iii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent).

Without limiting the provisions of Section 11.10, the Company hereby
acknowledges that the Administrative Agent will make available to the Lenders
and the Issuing Lenders materials and/or information provided by or on behalf of
the Borrowers hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system.

Section 5.02. Maintenance of Property; Insurance. (a) The Company will keep, and
will cause each of its Subsidiaries to keep, all property useful and necessary
in its respective business in good working order and condition, ordinary wear
and tear excepted, and except as could not reasonably be expected to have a
Material Adverse Effect.

(b) The Company will maintain, and will cause each of its Subsidiaries to
maintain, insurance policies on its assets covering such risks as are usually
insured against in the same general area by companies of established repute
engaged in the same or a similar business as the Company or such Subsidiary, as
the case may be; and, upon request of the Administrative Agent, will promptly
furnish to the Administrative Agent for distribution to the Lenders information
presented in reasonable detail as to the insurance so carried.

 

55



--------------------------------------------------------------------------------

Section 5.03. Negative Pledge. The Company will not, and will not permit any of
its Restricted Subsidiaries to, create, assume or suffer to exist any Lien
securing Debt on any asset now owned or hereafter acquired by it, except:

(a) Liens existing on the date of this Agreement securing Debt outstanding on
the date of this Agreement in an aggregate principal amount not exceeding
$200,000,000;

(b) any Lien existing on any asset of any Person at the time such Person becomes
a Restricted Subsidiary and not created in contemplation of such event;

(c) any Lien on any asset securing Debt incurred or assumed for the purpose of
financing all or any part of the cost of acquiring such asset, provided that
such Lien attaches to such asset concurrently with or within 180 days after the
acquisition thereof;

(d) any Lien on any improvements constructed on any property of the Company or
any such Restricted Subsidiary and any theretofore unimproved real property on
which such improvements are located securing Debt incurred for the purpose of
financing all or any part of the cost of constructing such improvements,
provided that such Lien attaches to such improvements within 180 days after the
later of (1) completion of construction of such improvements and
(2) commencement of full operation of such improvements;

(e) any Lien existing on any asset prior to the acquisition thereof by the
Company or a Restricted Subsidiary and not created in contemplation of such
acquisition;

(f) Liens on property of the Company or a Restricted Subsidiary in favor of the
United States of America or any State thereof, or any department, agency or
instrumentality or political subdivision of the United States of America or any
State thereof, or any other government or department, agency, instrumentality or
political subdivision thereof, to secure partial, progress, advance or other
payments pursuant to any contract or statute or to secure any Debt incurred for
the purpose of financing all or any part of the purchase price or the cost of
construction of the property subject to such Liens;

(g) Liens resulting from judgments, provided that the execution or other
enforcement of such Liens is effectively stayed and that the claims secured
thereby are being actively contested in good faith and by appropriate
proceedings, and for which adequate reserves to the extent required by and in
conformity with U.S. generally accepted accounting principles are maintained on
the books of the Company or a Restricted Subsidiary, as the case may be;

(h) Liens on property of any Restricted Subsidiary of the Company in favor of
one or more of the Company or any of its Restricted Subsidiaries;

(i) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing clauses of this
Section 5.03, provided that such Debt is not increased and is not secured by any
additional assets other than improvements thereon; and

 

56



--------------------------------------------------------------------------------

(j) Liens not otherwise permitted by the foregoing clauses of this Section
securing Debt in an aggregate principal amount at any time outstanding not to
exceed 10% of Consolidated Net Tangible Assets.

Section 5.04. Consolidations, Mergers and Sales of Assets. The Company will not
merge or consolidate with or into any other Person or sell, lease, transfer or
otherwise dispose of all or substantially all of its assets, property or
business in any single transaction or series of related transactions, unless

(i) in the case of any such merger or consolidation, the Company shall be the
continuing corporation, or, in the case of any such sale, lease, transfer or
other disposition, the transferee or transferees shall be one or more
Wholly-Owned Consolidated Subsidiaries of the Company organized and existing
under the laws of the United States of America or any State thereof which shall
expressly assume, in the case of any such Wholly-Owned Consolidated Subsidiary,
the due and punctual performance and observance of all of the covenants and
agreements of the Company contained in this Agreement and any Notes, and

(ii) immediately after giving effect to such merger or consolidation, or such
sale, lease, transfer or other disposition, no Default shall have occurred and
be continuing.

Section 5.05. Consolidated Capitalization. The Leverage Ratio will not exceed
70% (the “Maximum Leverage Ratio”) as of any Compliance Date; provided that if
the Leverage Ratio shall exceed 70% solely by reason of the incurrence of Debt
in connection with an acquisition, and at the time and after giving effect
thereto no other Default existed, then the Maximum Leverage Ratio shall be 75%
for a period of 180 days following the date of such incurrence of Debt (the
“Increase Date”).

For purposes of the foregoing, “Compliance Date” means (i) the last day of each
fiscal quarter of the Company, measured when financial statements are or are
required to be delivered pursuant to Section 5.01(a) or (b), and (ii) if an
Increase Date occurs, (x) such Increase Date; provided that for the purpose of
this clause (x) the Leverage Ratio shall be calculated using the Consolidated
Book Net Worth as of the end of the latest fiscal month for which internal
financial statements are available, and (y) the last day of each fiscal month of
the Company falling within the period of 180 days following such Increase Date,
measured, in the case of this clause (y), when internal financial statements are
available for such fiscal month.

Section 5.06. Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by the Company for working capital, capital expenditures
and other general corporate purposes. None of such proceeds will be used,
directly or indirectly, in violation of any applicable law or regulation, and no
use of such proceeds for general corporate purposes will include any use
thereof, whether immediate, incidental or ultimate, of buying or carrying any
Margin Stock.

 

57



--------------------------------------------------------------------------------

ARTICLE 6

DEFAULTS

Section 6.01. Events of Default. If one or more of the following events (each,
an “Event of Default”) shall have occurred and be continuing:

(a) any principal of any Loan or Reimbursement Obligation shall not be paid when
due;

(b) any Borrower shall fail to pay within five Domestic Business Days of the due
date thereof any interest on any Loan or Reimbursement Obligation, any fees or
any other amount payable by it hereunder;

(c) the Company shall fail to observe or perform any covenant contained in
Section 5.03 through Section 5.06, inclusive;

(d) the Company shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a), (b) or
(c) of this Section 6.01) for 30 days after written notice thereof has been
given to the Company;

(e) any representation, warranty, certification or statement made (or deemed
made) by any Borrower in this Agreement or in any certificate, financial
statement or other document delivered pursuant to this Agreement shall prove to
have been false or misleading in any material respect when made (or deemed
made);

(f) the Company or any Material Subsidiary shall fail to make any principal
payment in respect of any Material Debt when due after giving effect to any
applicable grace period;

(g) any event or condition shall occur which results in the acceleration of the
maturity of any Material Debt;

(h) the Company or any Material Subsidiary shall:

(i) commence a voluntary case or other proceeding seeking (1) liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
(2) the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property;

(ii) consent to any such relief or to the appointment of or taking possession by
any such official in an involuntary case or other proceeding commenced against
it;

(iii) make a general assignment for the benefit of creditors;

(iv) except for trade payables, fail generally to pay its debts as they become
due; or

 

58



--------------------------------------------------------------------------------

(v) take any corporate action to authorize any of the foregoing;

(i) (i) an involuntary case or other proceeding shall be commenced against the
Company or any Material Subsidiary seeking (1) liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or (2) the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or

(ii) an order for relief shall be entered against the Company or any Material
Subsidiary under the federal bankruptcy laws as now or hereafter in effect;

(j) (i) any member of the ERISA Group shall fail to pay when due an amount or
amounts that it shall have become liable to pay under Title IV of ERISA and such
failure could be reasonably expected to have a Material Adverse Effect;

(ii) notice of intent to terminate a Material Plan shall be filed under Title IV
of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing, and such termination could be reasonably expected
to have a Material Adverse Effect;

(iii) the PBGC shall institute proceedings under Title IV of ERISA to terminate,
to impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer, any Material
Plan, and such proceedings could reasonably be expected to have a Material
Adverse Effect;

(iv) a condition shall exist by reason of which the PBGC would be entitled to
obtain a decree adjudicating that any Material Plan must be terminated, and such
termination could be reasonably expected to have a Material Adverse Effect; or

(v) there shall occur a complete or partial withdrawal from, or a default,
within the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the ERISA Group to
incur a current payment obligation, which withdrawal or default could reasonably
be expected to have a Material Adverse Effect;

(k) a final judgment or order for the payment of money in excess of $500,000,000
(net of amounts covered by insurance) shall be rendered against the Company or
any Material Subsidiary, and such judgment or order is not bonded, stayed,
discharged or otherwise paid or satisfied for a period of 60 consecutive days
after the time period for appeal has expired, during which 60-day period
execution shall not be effectively stayed;

(l) any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the SEC under said
Act) of 30% or more

 

59



--------------------------------------------------------------------------------

of the outstanding shares of common stock of the Company; or Continuing
Directors shall cease to constitute a majority of the board of directors of the
Company; or

(m) the provisions of Article 10 shall cease to constitute valid, binding and
enforceable obligations of the Company for any reason, or the Company or any
Eligible Subsidiary shall have so asserted in writing;

then, and in every such event, the Administrative Agent shall, if so requested
by the Required Lenders:

(i) by notice to the Company, terminate the Commitments and they shall thereupon
terminate, and

(ii) by notice to the Company, declare the Loans (together with accrued interest
thereon) to be, and the Loans (together with accrued interest thereon) shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Obligors;

provided that in the case of any of the Events of Default specified in clause
(h) or (i) above with respect to the Company, without any notice to any Obligor
or any other act by the Administrative Agent or the Lenders, the Commitments
shall thereupon automatically terminate and the Loans (together with accrued
interest thereon) shall automatically become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Obligors.

Section 6.02. Notice of Default. The Administrative Agent shall give notice
under Section 6.01(d) promptly upon being requested to do so by any Lender and
shall thereupon notify all the Lenders thereof.

Section 6.03. Cash Cover. The Company agrees, in addition to the provisions of
Section 6.01 hereof, that upon the occurrence and during the continuance of any
Event of Default, it shall, if requested by the Administrative Agent upon the
instruction of the Required Lenders, Cash Collateralize the aggregate amount
available for drawing under all Letters of Credit then outstanding at such time,
provided that, upon the occurrence of any Event of Default specified in
Section 6.01(h) or Section 6.01(i) with respect to the Company, the Company
shall Cash Collateralize such amount forthwith without any notice or demand or
any other act by the Administrative Agent or the Lenders.

Section 6.04. Rescission. If at any time after termination of the Commitments or
acceleration of the maturity of the Loans, the Borrowers shall pay all arrears
of interest and all payments on account of principal of the Loans and
Reimbursement Obligations owing by them that shall have become due otherwise
than by acceleration and all Events of Default (other than non-payment of
principal of and accrued interest on the Loans due and payable solely by virtue
of acceleration) shall be remedied or waived pursuant to Section 11.05, then
upon the written consent of the Required Lenders and written notice to the
Company, the termination of the Commitments and the acceleration and their
consequences may be rescinded and annulled; but such action shall not affect any
subsequent Default or impair any right or remedy consequent thereon.

 

60



--------------------------------------------------------------------------------

ARTICLE 7

THE ADMINISTRATIVE AGENT

Section 7.01. Appointment And Authority. Each of the Lenders and each Issuing
Lender hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article (other than Section 7.06) are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lenders,
and neither the Company nor any other Borrower shall have rights as a third
party beneficiary of any of such provisions (other than Section 7.06).

Section 7.02. Rights As A Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 7.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as the Administrative Agent shall
believe in good faith is required by Section 11.05), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

61



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as the Administrative Agent shall
believe in good faith is required by Section 11.05) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 7.04. Reliance By Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 7.05. Delegation Of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

62



--------------------------------------------------------------------------------

Section 7.06. Resignation Of The Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders, the Issuing
Lenders and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent with (so long as no Event of Default shall have occurred and be
continuing) the consent of the Company (which consent shall not be unreasonably
withheld), which successor Administrative Agent shall be a commercial bank
organized or licensed under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of at least $500,000,000
and reasonably satisfactory to the Company. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above with (so long as no Event of Default shall have
occurred and be continuing) the consent of the Company (which consent shall not
be unreasonably withheld); provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or an Issuing Lender under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each Issuing Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and shall promptly enter into a licensing agreement with
the Reference Pricing Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents and the Licensing Agreement (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

(b) If at any time a successor Administrative Agent shall have been appointed
pursuant to Section 7.06(a) above, the Company shall have the right (with the
consent of such successor) to substitute such successor for Bank of America as
an Issuing Lender

 

63



--------------------------------------------------------------------------------

and Swingline Lender, provided that all Swingline Loans made by Bank of America
shall be repaid in full together with accrued interest thereon and any
outstanding Letters of Credit issued by Bank of America shall be cancelled, Cash
Collateralized or supported by a back-to-back Letter of Credit.

(c) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition of Defaulting Lender, the Company or
the Required Lenders may, to the extent permitted by applicable laws, by notice
in writing to the Company, in the case of the Required Lenders, and such Person,
remove such Person as Administrative Agent and appoint a successor
Administrative Agent with (so long as no Event of Default shall have occurred
and be continuing) the consent of the Company, in the case of the Required
Lenders, (which consent shall not be unreasonably withheld), which successor
Administrative Agent shall meet the qualifications set forth in Section 7.06(a)
above. If no such successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after delivery of the
notice of removal, then such removal shall nonetheless become effective in
accordance with such notice.

Section 7.07. Non-reliance On Administrative Agent And Other Lenders. Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 7.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Lead Arrangers and Bookrunners, Syndication Agents
or Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Lender hereunder.

Section 7.09. Administrative Agent May File Proofs Of Claim. In case of the
pendency of any proceeding under any debtor relief law or any other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Liability shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Liabilities and all
other obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim for the

 

64



--------------------------------------------------------------------------------

reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lenders and the
Administrative Agent under Section 2.08 and Section 11.03) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 2.08 and Section 11.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any Issuing Lender in any such proceeding.

Section 7.10. Provisions Applicable To Issuing Lenders. Each Issuing Lender
shall act on behalf of the Lenders with respect to any Letters of Credit issued
by it and the documents associated therewith, and the Issuing Lender shall have
all of the benefits and immunities (a) provided to the Administrative Agent in
this Article 7 with respect to any acts taken or omissions suffered by the
Issuing Lender in connection with Letters of Credit issued by it or proposed to
be issued by it and documents pertaining to such Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article 7 included the
Issuing Lender with respect to such acts or omissions, and (b) as additionally
provided in Section 2.16 with respect to the Issuing Lender.

ARTICLE 8

CHANGE IN CIRCUMSTANCES

Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any CD Loan, Euro-Currency
Loan or Competitive Bid LIBOR Loan:

(a) the Administrative Agent is advised by the Reference Banks that deposits in
the applicable currency are not being offered to the Reference Banks in the
relevant market for such Interest Period, or

 

65



--------------------------------------------------------------------------------

(b) in the case of CD Loans or Euro-Currency Loans, Lenders having 50% or more
of the aggregate amount of the Commitments advise the Administrative Agent that
the Adjusted CD Rate or the Euro-Currency Base Rate, as the case may be, as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their CD Loans or Euro-Currency Loans, as
the case may be, for such Interest Period,

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make CD Loans or Euro-Currency Loans (in the
affected currency) or to continue or convert outstanding Loans as or into CD
Loans or Euro-Currency Loans (in the affected currency) shall be suspended and
(ii) each outstanding CD Loan or Euro-Currency Loan (in the affected currency)
shall be prepaid (or, in the case of a Dollar-Denominated Loan, converted into a
Base Rate Loan) on the last day of the then current Interest Period applicable
thereto and (iii) if the Administrative Agent or the Company so requires, the
Administrative Agent and the Company shall enter into negotiations (for a period
of not more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest applicable to Euro-Currency Loans in the
affected currency. Any alternative basis agreed pursuant to this clause (c)
shall, with the prior consent of all the Lenders and the Company, be binding on
all parties to this Agreement. Unless the Borrower notifies the Administrative
Agent at least two Domestic Business Days before the date of any Fixed Rate
Borrowing for which a Notice of Borrowing has previously been given that it
elects not to borrow on such date, (i) if such Fixed Rate Borrowing is a
Syndicated Borrowing, such Borrowing shall instead be made as a Base Rate
Borrowing in an equal Dollar Amount and (ii) if such Fixed Rate Borrowing is a
Competitive Bid LIBOR Borrowing, then the Competitive Bid LIBOR Loans comprising
such Borrowing shall bear interest for each day from and including the first day
to but excluding the last day of the Interest Period applicable thereto at the
rate applicable to Base Rate Loans for such day.

Section 8.02. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender (or its Applicable Lending Office) to make, maintain
or fund any of its Euro-Currency Loans in any currency and such Lender shall so
notify the Administrative Agent, the Administrative Agent shall forthwith give
notice thereof to the other Lenders and the Borrower, whereupon until such
Lender notifies the Borrower and the Administrative Agent that the circumstances
giving rise to such suspension no longer exist, the obligation of such Lender to
make Euro-Currency Loans in such currency, or to convert outstanding Loans into
Euro-Currency Loans in such currency, shall be suspended. Before giving any
notice to the Administrative Agent pursuant to this Section, such Lender shall
designate a different Euro-Currency Lending Office if such designation will
avoid the need for giving such notice and will not, in the reasonable judgment
of such Lender, be otherwise disadvantageous to such Lender. If such notice is
given, each Euro-Currency Loan in such currency of such Lender then outstanding
shall be converted to a Base Rate Loan (in the case of an Alternative Currency
Loan, in a principal amount determined on the basis of the Spot Rate on the date
of conversion) either (a) on the last day of the then current Interest Period
applicable to such Euro-Dollar Loan if such Lender may lawfully continue to
maintain and fund such Loan to such day or (b) immediately if such Lender shall
determine that it may not lawfully continue to maintain and fund such Loan to
such

 

66



--------------------------------------------------------------------------------

day. Interest and principal on any such Base Rate Loan shall be payable on the
same dates as, and on a pro rata basis with, the interest and principal payable
on the related Euro-Currency Loans of the other Lenders.

Section 8.03. Increased Cost and Reduced Return. (a) If on or after (x) the date
hereof, in the case of any Committed Loan or Letter of Credit or any obligation
to make Syndicated Loans or issue or participate in any Letter of Credit or
Swingline Loan or (y) the date of any related Competitive Bid Quote, in the case
of any Competitive Bid Loan (in each case described in (x) and (y), the
“Applicable Date”), any Change in Law shall impose, modify or deem applicable
any reserve (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System, but excluding (i) with respect
to any CD Loan any such requirement included in an applicable Domestic Reserve
Percentage and (ii) with respect to any Euro-Currency Loan any such requirement
included in an applicable Euro-Currency Reserve Percentage), special deposit,
insurance assessment (excluding, with respect to any CD Loan, any such
requirement reflected in an applicable Assessment Rate) or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender (or its Applicable Lending Office) or shall impose on any Lender (or
its Applicable Lending Office) or the London interbank market any other
condition affecting its Fixed Rate Loans, its Note or its obligation to make
Fixed Rate Loans or its obligations hereunder in respect of Letters of Credit
and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making or maintaining any Fixed Rate Loan
or of issuing or participating in any Letter of Credit, or to reduce the amount
of any sum received or receivable by such Lender (or its Applicable Lending
Office) under this Agreement or under its Note with respect thereto, by an
amount deemed by such Lender to be material, then, within 15 days after demand
by such Lender (with a copy to the Administrative Agent), the Company shall pay,
or shall cause another Borrower to pay, such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction.

(b) If any Lender shall have determined that, after the Applicable Date, any
Change in Law has or would have the effect of reducing the rate of return on
capital of such Lender (or its Parent) as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender (or its Parent)
could have achieved but for such adoption, change, request or directive (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, within 15 days
after demand by such Lender (with a copy to the Administrative Agent), the
Company shall pay to such Lender such additional amount or amounts as will
compensate such Lender (or its Parent) for such reduction.

(c) Each Lender will promptly notify the Company and the Administrative Agent of
any event of which it has knowledge, occurring after the Applicable Date, which
will entitle such Lender to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate of any Lender claiming compensation under this Section shall be
delivered to the Company and the Administrative Agent setting forth the
additional amount

 

67



--------------------------------------------------------------------------------

or amounts to be paid to it hereunder which certificate, accompanied by a
computation thereof in reasonable detail, shall be conclusive in the absence of
manifest error. Notwithstanding subsection (a) of this Section, the Company
shall only be obligated to compensate any Lender for any amount arising or
accruing during (i) any time or period commencing not more than 90 days prior to
the date on which such Lender notifies the Administrative Agent and the Company
that it proposes to demand such compensation and identifies to the
Administrative Agent and the Company the statute, regulation or other basis upon
which the claimed compensation is or will be based and (ii) any time or period
during which, because of the retroactive application of such statute, regulation
or other such basis, such Lender did not know that such amount would arise or
accrue.

(d) Section 8.03 does not apply to the extent any increased cost is:

(i) attributable to any taxes, whether or not such taxes are excluded from the
definition of “Taxes” for the purpose of Section 8.04;

(ii) compensated for by the payment of the Mandatory Cost; or

(iii) attributable to the willful breach by the relevant Lender or its
Affiliates of any law or regulation.

(e) If the cost to any Lender of making or maintaining any Loan to or of issuing
or maintaining any Letter of Credit for the account of an Eligible Subsidiary
(other than Praxair Canada Inc. and PESL) is increased, or the amount of any sum
received or receivable by any Lender (or its Applicable Lending Office) is
reduced by an amount deemed by such Lender to be material, by reason of the fact
that an Eligible Subsidiary (other than Praxair Canada Inc. and PESL) is
incorporated in, or conducts business in, a jurisdiction outside the United
States, the legal basis therefor shall be deemed to come into effect initially
on the date such Person becomes an Eligible Subsidiary hereunder (i.e., to
constitute a change in law subsequent to the Applicable Date for purposes of
this Section 8.03).

Section 8.04. Taxes. (a) For purposes of this Section 8.04, the following terms
have the following meanings:

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, including any surcharges, penalties, or
interest imposed by any governmental authority, with respect to any payment by
any Obligor pursuant to this Agreement, excluding in the case of the
Administrative Agent and each Lender, (a) taxes, duties, levies, imposts,
deductions, charges or withholdings imposed on or measured by net income,
profits (including taxes in the nature of branch profit taxes) or overall gross
receipts and franchise or similar taxes imposed by a jurisdiction under the laws
of which such Lender or the Administrative Agent (as the case may be) is
organized or resident or in which its principal executive office is located or
in which its Applicable Lending Office is located or with which the
Administrative Agent or such Lender has any other connection (other than a
connection that is deemed to arise solely by reason of both (A) the transactions
contemplated by this Agreement and (B) an Obligor being organized in,
maintaining an office in, conducting business in, or having a connection with,
such jurisdiction) and (b) any tax, duty, levy, impost,

 

68



--------------------------------------------------------------------------------

deduction, charge or withholding, that is imposed on amounts payable to the
Administrative Agent or a Lender (i) in respect of a Competitive Bid Loan under
a law that is in effect on the date of the related Competitive Bid Quote,
(ii) under a law of the United States or Spain that is in effect at the time the
Administrative Agent or such Lender becomes a party to this Agreement, except to
the extent that such Person’s predecessor or assignor, if any, was entitled,
immediately prior to the change of the Administrative Agent or the assignment,
to receive additional amounts from an Obligor with respect to such tax pursuant
to this Section or (iii) under FATCA.

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, including any
surcharges, penalties or interest, which arise from any payment made pursuant to
this Agreement or from the execution, delivery, registration or enforcement of
this Agreement.

(b) All payments by or on account of any obligation of any Obligor to or for the
account of any Lender or the Administrative Agent hereunder shall be made
without deduction for any Taxes or Other Taxes, except as required by applicable
law. If any Obligor or the Administrative Agent shall be required by law to
deduct any Taxes or Other Taxes from any such payment, (i) the sum payable by
the Obligor shall be increased as necessary so that after all such required
deductions (including deductions applicable to additional sums payable under
this Section) are made, such Lender or the Administrative Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Obligor or Administrative Agent shall make such
deductions, (iii) such Obligor or Administrative Agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law and (iv) if the Obligor was required to make such a
deduction, such Obligor shall furnish to the Administrative Agent, at its
address specified in or pursuant to Section 11.01, the original or a certified
copy of a receipt evidencing payment thereof.

(c) The Obligors agree to indemnify each Lender and the Administrative Agent for
the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted (whether or not correctly) by any
jurisdiction on amounts payable under this Section) paid by such Lender or the
Administrative Agent (as the case may be) and any penalties, charges, surcharges
and interest arising therefrom or with respect thereto, provided, however, that
no Obligor shall be required to indemnify any Lender or the Administrative Agent
under this Section 8.04 for any liability arising as a result of such Lender’s
or Administrative Agent’s willful misconduct or gross negligence. This
indemnification shall be paid within 30 days after such Lender or the
Administrative Agent (as the case may be) makes demand therefor.

(d) If any Obligor is (or would be) required to pay additional amounts or
indemnification payments to or for the account of any Lender pursuant to this
Section, then such Lender will, at such Obligor’s request, change the
jurisdiction of its Applicable Lending Office, or take any other action
reasonably requested by such Obligor, if in the judgment of such Lender, such
change or action (i) will eliminate or reduce any such additional payment which
may thereafter accrue and (ii) is not otherwise deemed by such Lender to be
materially disadvantageous to it. Upon the reasonable request of any Obligor,
and at such Obligor’s expense, each Lender shall

 

69



--------------------------------------------------------------------------------

use reasonable efforts to cooperate with such Obligor with a view to obtaining a
refund of any Taxes which were not correctly or legally imposed and for which
such Obligor has indemnified such Lender under this Section 8.04 if such
cooperation would not, in the good faith judgment of such Lender, be materially
disadvantageous to such Lender; provided that nothing in this Section 8.04(d)
shall be construed to require any Lender to institute any administrative
proceeding (other than the filing of a claim for any such refund) or judicial
proceeding to obtain any such refund if such proceeding would, in the judgment
of such Lender, be disadvantageous or materially adverse to such Lender.

(e) If a Lender determines, in its reasonable discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by an
Obligor or with respect to which an Obligor has paid additional amounts pursuant
to this Section, it shall pay over such refund to such Obligor (but only to the
extent of indemnity payments made, or additional amounts paid, by such Obligor
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Lender and without interest
(other than any interest paid by the relevant governmental authority with
respect to such refund); provided that such Obligor, upon the request of the
Lender, agrees to repay the amount paid over to such Obligor (plus any
penalties, surcharges or interest imposed by the relevant governmental
authority) to the Lender in the event the Lender is required to repay such
refund to such governmental authority. This subsection shall not be construed to
require any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Obligor or any other
Person.

(f) (i) Each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Company
and the Administrative Agent executed originals of Internal Revenue Service Form
W-9 or such other documentation or information prescribed by applicable law or
reasonably requested by Company or the Administrative Agent as will enable the
Company or the Administrative Agent, as the case may be, to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements.

(ii) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Lender listed on the signature pages hereof and on or prior
to the date on which it becomes a Lender in the case of each other Lender, and
from time to time thereafter if requested in writing by the Company or the
Administrative Agent (but only so long as such Lender remains lawfully able to
do so), shall provide the Company and the Administrative Agent with (A) executed
originals of Internal Revenue Service Form W-8BEN or any successor form
prescribed by the Internal Revenue Service, certifying that such Lender is
entitled to benefits under an income tax treaty to which the United States is a
party which exempts the Lender from United States withholding tax or reduces the
rate of withholding tax on payments for the account of such Lender, (B) executed
originals of Internal Revenue Service Form W-8ECI or any successor form
prescribed by the Internal Revenue Service, certifying that the income
receivable pursuant to this Agreement is effectively connected with the conduct
of a trade or business in the United States, (C) executed originals of Internal
Revenue Service Form W-8IMY and all required supporting documentation, (D) in
the case of a Lender claiming the

 

70



--------------------------------------------------------------------------------

benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (1) a certificate to the effect that such Lender is not
(x) a “bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (y) a “10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code, or (z) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code and
(2) executed originals of Internal Revenue Service Form W-8BEN, or (E) executed
originals of any successor form prescribed by the Internal Revenue Service,
establishing the Lender’s status as beneficial owner and (to the extent the
Lender is legally entitled) establishing any applicable exemption from or
reduction in Tax with respect to payments other than interest (under an
applicable tax treaty). Each such Lender further undertakes to deliver to the
Company such renewals or additional copies of such forms (or successor forms) on
or before the date that such form expires or becomes obsolete, and after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto necessary to reflect such
change.

(g) For any period with respect to which a Lender has failed to provide the
Company with the appropriate form pursuant to Section 8.04(f) (unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which such form originally was required to be provided), such Lender
shall not be entitled to indemnification under Section 8.04(b) or 8.04(c) with
respect to Taxes imposed by the United States; provided that if a Lender, which
is otherwise exempt from or subject to a reduced rate of withholding tax,
becomes subject to Taxes because of its failure to deliver a form required
hereunder, the Company shall take such steps as such Lender shall reasonably
request, and at the expense of such Lender, to assist such Lender to recover
such Taxes.

(h) Each Lender, before it signs and delivers this Agreement in the case of each
Lender listed on the signature pages hereof and before it becomes a Lender in
the case of each other Lender, and from time to time thereafter if requested in
writing by any Obligor (but only so long as such Lender remains lawfully able to
do so), shall provide the relevant Obligor and the Administrative Agent any form
or certificate required under law in order that any payment by any Obligor under
this Agreement to such Lender may be made without deduction or withholding for
or on account of any Taxes imposed by a jurisdiction outside the United States
(or to allow any such deduction or withholding to be at a reduced rate),
provided that (i) such Lender is legally entitled to complete, execute and
deliver such form or certificate, (ii) such completion, execution and submission
is not materially disadvantageous to such Lender and (iii) the relevant Obligor
has requested that such Lender deliver such form or certificate with respect to
such jurisdiction. To the extent it can lawfully do so at such time, each such
Lender shall deliver appropriate revisions to or replacements of the above
referenced forms or certificates to the relevant Obligor and the Administrative
Agent on or before the earlier of (i) the date on which such forms expire or
otherwise become obsolete and (ii) 30 days after the occurrence of an event
which would require a change in the most recently delivered form or certificate.

(i) For any period with respect to which a Lender has failed to provide the
relevant Obligor or the Administrative Agent with the appropriate form referred
to in Section 8.04(h) when it is required to do so, such Lender shall not be
entitled to additional amounts or

 

71



--------------------------------------------------------------------------------

indemnification under Section 8.04(b) or (c) with respect to any Taxes imposed
by a jurisdiction outside the United States as a result of such failure;
provided that if a Lender, that is otherwise exempt from or subject to a reduced
rate of withholding tax, becomes subject to Taxes because of its failure to
deliver a form required here-under, the relevant Obligor shall take such steps
as such Lender shall reasonably request, and at the expense of such Lender, to
assist such Lender to recover such Taxes.

(j) If a payment made to a Lender hereunder or under any other Loan Document
would be subject to U.S. federal withholding tax imposed by FATCA if such Lender
or any other legal or beneficial holder of a Loan under this Agreement or any
other Loan Document, or any foreign financial institution through which payments
on a Loan under this Agreement or any other Loan Document are made, were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the relevant Obligor and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by such Obligor or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by such Obligor or the Administrative Agent
as may be necessary for such Obligor and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this paragraph (j),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(k) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes or Other Taxes attributable to
such Lender (but only to the extent that the Obligors have not already
indemnified the Administrative Agent for such Taxes or Other Taxes and without
limiting the obligation of the Obligors to do so), (ii) any taxes attributable
to such Lender’s failure to comply with the provisions of Section 11.06(b)
relating to the maintenance of a Participant Register and (iii) any taxes
excluded from the definition of “Taxes” attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (k). Each Lender’s obligations
under this paragraph (k) shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

72



--------------------------------------------------------------------------------

Section 8.05. Base Rate Loans Substituted for Affected Fixed Rate Loans. If
(i) the obligation of any Lender to make, or convert outstanding Loans to,
Euro-Currency Loans in Dollars has been suspended pursuant to Section 8.02 or
(ii) any Lender has demanded compensation under Section 8.03 with respect to its
CD Loans or Euro-Currency Loans in any currency and the Borrower shall, by at
least five Euro-Dollar Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Lender, then, unless and until such Lender notifies the Borrower
that the circumstances giving rise to such suspension or demand for compensation
no longer exist:

(a) all Loans which would otherwise be made by such Lender as (or continued as
or converted into) CD Loans or Euro-Currency Loans (in the affected currency)
shall instead be Base Rate Loans (in the case of Alternative Currency Loans, in
the same Dollar Amount as the Euro-Currency Loan that such Lender would
otherwise have made in the Alternative Currency) on which interest and principal
shall be payable contemporaneously with the related Fixed Rate Loans of the
other Lenders; and

(b) after each of its CD Loans or Euro-Currency Loans (in the affected currency)
has been repaid (or converted to a Base Rate Loan), all payments of principal
which would otherwise be applied to repay such Fixed Rate Loans shall be applied
to repay its Base Rate Loans instead.

If such Lender notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a CD Loan or Euro-Currency Loan on the first day of the next
succeeding Interest Period applicable to the related CD Loans or Euro-Currency
Loans of the other Lenders. If such Loan is converted into an Alternative
Currency Loan, such Lender, the Administrative Agent and the Borrower shall make
such arrangements as shall be required (including increasing or decreasing the
amount of such Alternative Currency Loan) so that such Alternative Currency Loan
shall be in the same amount as it would have been if the provisions of this
Section had never applied thereto.

Section 8.06. Substitution of Lender; Termination Option. If (i) the obligation
of any Lender to make Euro-Currency Loans or to convert or continue outstanding
Loans into Euro-Currency Loans in any currency shall be suspended pursuant to
Section 8.02 or, (ii) any Lender shall demand compensation pursuant to
Section 8.03 or 8.04, or (iii) there is a non-extending Lender as contemplated
by Section 2.01(c), or (iv) Investment Grade Status does not exist, or ceases to
exist, as to any Lender, then:

(a) the Company shall have the right to designate a substitute financial
institution or financial institutions (which may be one or more of the Lenders)
mutually satisfactory to the Company, the Administrative Agent, the Swingline
Lender and the Issuing Lenders (in the case of the Administrative Agent,
Swingline Lender and Issuing Lenders, whose consent shall not be unreasonably
withheld or delayed) to purchase for cash, pursuant to an Assignment and
Assumption Agreement in substantially the form of Exhibit D hereto, the
outstanding Loans of such Lender and assume the Commitment and Letter of Credit
Liabilities of such Lender, without recourse to or warranty by, or expense to,
such Lender, for a purchase price equal to the principal amount of all of such
Lender’s

 

73



--------------------------------------------------------------------------------

outstanding Loans and funded Letter of Credit Liabilities plus any accrued but
unpaid interest thereon and the accrued but unpaid fees in respect of such
Lender’s Commitment hereunder and all other amounts payable by the Borrowers to
such Lender hereunder plus such amount, if any, as would be payable pursuant to
Section 2.13 if the outstanding Loans of such Lender were prepaid in their
entirety on the date of consummation of such assignment (it is understood and
agreed that any assignment that is required to be made by a Defaulting Lender
pursuant to this Section 8.06(a) shall be effective whether or not such
Defaulting Lender has actually signed the relevant Assignment and Assumption
Agreement or other instrument of transfer, so long as such Defaulting Lender has
otherwise received the amounts due it under this Section 8.06(a) that it is owed
in connection with such assignment); and

(b) The Company may elect to terminate this Agreement as to such Lender (but
only if (x) in the case of clause (i) or (ii) of the first paragraph of this
Section 8.06, Investment Grade Status exists as to the Company and (y) in the
case of clause (iv) of the same paragraph, no Event of Default exists or is
continuing); provided that (i) the Company notifies such Bank through the
Administrative Agent of such election at least three Euro-Dollar Business Days
before the effective date of such termination, (ii) the Borrowers repay or
prepay the principal amount of all outstanding Loans made by such Lender plus
any accrued but unpaid interest thereon and the accrued but unpaid fees in
respect of such Lender’s Commitment hereunder plus all other amounts payable by
the Borrowers to such Lender hereunder, not later than the effective date of
such termination and (iii) if at the effective date of such termination, any
Letter of Credit Liabilities or Swingline Loans are outstanding, the conditions
specified in Section 3.03 would be satisfied (after giving effect to such
termination) were the related Letters of Credit issued or the related Swingline
Loans made on such date. Upon satisfaction of the foregoing conditions, the
Commitment of such Lender shall terminate on the effective date specified in
such notice, its participation in any outstanding Letters of Credit or Swingline
Loans shall terminate on such effective date and the participations of the other
Lenders therein shall be redetermined as of such date as if such Letters of
Credit had been issued or such Swingline Loans had been made on such date.

ARTICLE 9

REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES

Each Eligible Subsidiary shall be deemed by the execution and delivery of its
Election to Participate to have represented and warranted as of the date thereof
that:

Section 9.01. Corporate Existence and Power. It is a corporation duly
incorporated, validly existing and, except as could not reasonably be expected
to have a Material Adverse Effect, in good standing under the laws of its
jurisdiction of incorporation and is a Wholly-Owned Consolidated Subsidiary.

Section 9.02. Corporate Governmental Authorization; No Contravention. The
execution and delivery by it of its Election to Participate and its Notes, and
the performance by it of this Agreement and its Notes, are within its corporate
powers, have been duly authorized by all necessary corporate action, require no
action by or in respect of, or filing with, any governmental body, agency or

 

74



--------------------------------------------------------------------------------

official (other than routine informational filings) and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
its certificate or incorporation or by-laws or of any agreement, judgment,
injunction, order, decree or other instrument binding upon the Company or such
Eligible Subsidiary or result in the creation or imposition of any Lien on any
asset of the Company or any of its Subsidiaries, except as could not reasonably
be expected to have a Material Adverse Effect.

Section 9.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of such Eligible Subsidiary and when and if executed and delivered in
accordance with this Agreement, its Notes, will constitute valid and binding
obligations of such Eligible Subsidiary, in each case enforceable in accordance
with its terms except as the same may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and by general principles of
equity.

ARTICLE 10

GUARANTY

Section 10.01. The Guaranty. The Company hereby unconditionally and absolutely
guarantees the full and punctual payment (whether at stated maturity, upon
acceleration or otherwise) of the principal of and interest on each Loan made to
and each Reimbursement Obligation incurred by each Eligible Subsidiary pursuant
to this Agreement, and the full and punctual payment of all other amounts
payable by each Eligible Subsidiary under this Agreement. Upon failure by any
Eligible Subsidiary to pay punctually any such amount, the Company shall
forthwith on demand pay the amount not so paid at the place and in the manner
specified in this Agreement.

Section 10.02. Guaranty Unconditional. The obligations of the Company hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any Eligible Subsidiary under this Agreement or any Note,
by operation of law or otherwise;

(b) any modification or amendment of or supplement to this Agreement or any
Note;

(c) any change in the corporate existence, structure or ownership of any
Eligible Subsidiary, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Eligible Subsidiary or its assets or any
resulting release or discharge of any obligation of any Eligible Subsidiary
contained in this Agreement or any Note;

(d) the existence of any claim, set-off or other rights which the Company may
have at any time against any Eligible Subsidiary, the Administrative Agent, any
Lender or any other Person, whether in connection herewith or any unrelated

 

75



--------------------------------------------------------------------------------

transactions; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(e) any invalidity or unenforceability relating to or against any Eligible
Subsidiary for any reason of this Agreement or any Note, or any provision of
applicable law or regulation purporting to prohibit the payment by any Eligible
Subsidiary of the principal of or interest on any Note or any other amount
payable by it under this Agreement; or

(f) any other act or omission to act or delay of any kind by any Eligible
Subsidiary, the Administrative Agent, any Lender or any other Person or any
other circumstance whatsoever which might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of or defense to the
Company’s obligations hereunder.

Section 10.03. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. The Company’s obligations hereunder shall remain in full force
and effect until the Commitments shall have terminated and the principal of and
interest on the Loans, the Reimbursement Obligations and all other amounts
payable by the Company and each Eligible Subsidiary under this Agreement shall
have been paid in full. If at any time any payment of the principal of or
interest on any Loan or any other amount payable by any Eligible Subsidiary
under this Agreement is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy or reorganization of any Eligible Subsidiary or
otherwise, the Company’s obligations hereunder with respect to such payment
shall be reinstated at such time as though such payment had been due but not
made at such time.

Section 10.04. Waiver by the Company. The Company irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against any Eligible Subsidiary or any other Person.

Section 10.05. Subrogation. Upon making any payment with respect to any Eligible
Subsidiary hereunder, the Company shall be subrogated to the rights of the payee
against such Eligible Subsidiary with respect to such payment; provided that the
Company shall not enforce any payment by way of subrogation unless all amounts
of principal of and interest on the Loans to such Eligible Subsidiary and all
other amounts payable by such Eligible Subsidiary under this Agreement have been
paid in full.

Section 10.06. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Eligible Subsidiary under this Agreement or its Notes
is stayed upon insolvency, bankruptcy or reorganization of such Eligible
Subsidiary, all such amounts otherwise subject to acceleration under the terms
of this Agreement shall nonetheless be payable by the Company hereunder
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.

 

76



--------------------------------------------------------------------------------

ARTICLE 11

MISCELLANEOUS

Section 11.01. Notices. (a) Except as provided in Sections 5.01 and 11.01(b),
all notices, requests, instructions and other communications to any party
hereunder shall be in writing (including bank wire, facsimile transmission or
similar writing) and shall be given to such party: (w) in the case of the
Company or the Administrative Agent, at its address or facsimile number set
forth on the signature pages hereof, (x) in the case of any Lender, at its
address or facsimile number set forth in its Administrative Questionnaire,
(y) in the case of any Eligible Subsidiary, to it in care of the Company or
(z) in the case of any party hereto, such other address or facsimile number as
such party may hereafter specify for the purpose by notice to the Administrative
Agent and the Company. Each such notice, request or other communication shall be
effective (i) if given by facsimile transmission, when transmitted during normal
business hours, to the facsimile number specified in this Section and
confirmation of receipt is received, (ii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the
Administrative Agent under Article 2 or Article 8 shall not be effective until
received.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article 2 if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Section 11.02. No Waivers. No failure or delay by the Administrative Agent or
any Lender in exercising any right, power or privilege under any Loan Document
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies provided in the Loan
Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

77



--------------------------------------------------------------------------------

Section 11.03. Expenses; Indemnification. (a) The Company shall pay (i) all
reasonable out-of-pocket expenses of the Administrative Agent, including
reasonable fees and disbursements of one special counsel (Davis Polk & Wardwell
LLP) for the Administrative Agent, in connection with the preparation of this
Agreement, any waiver or consent hereunder or any amendment hereof or any
Default or alleged Default hereunder and (ii) if an Event of Default occurs, all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including reasonable fees and disbursements of counsel (including the cost of
staff counsel when used in lieu of separate special counsel), in connection with
such Event of Default and collection and other enforcement proceedings resulting
therefrom.

(b) The Company shall indemnify each Lender and its directors, officers and
employees for, and hold each Lender and its directors, officers and employees
harmless from and against (i) any and all damages, losses and other liabilities
of any kind, including, without limitation, judgments and costs of settlement,
and (ii) any and all out-of-pocket costs and expenses of any kind, including,
without limitation, reasonable fees and disbursements of counsel, including the
cost of staff counsel where used in lieu of separate special counsel, and any
other costs of defense, including, without limitation, costs of discovery and
investigation, for such Lender and its officers and directors (all of which
shall be paid or reimbursed by the Company within 30 days of receipt of an
invoice thereof), suffered or incurred in connection with any investigative,
administrative or judicial proceeding (whether or not such Lender shall be
designated a party thereto) relating to or arising out of this Agreement or any
actual or proposed use of proceeds of Loans hereunder; provided that such Lender
and its directors, officers and employees shall have no right to be indemnified
or held harmless hereunder for the gross negligence or willful misconduct of
such Lender or its directors, officers or employees as finally determined by a
court of competent jurisdiction. The Company shall indemnify and hold harmless
the Administrative Agent, in its capacity as Administrative Agent hereunder, to
the same extent that the Company indemnifies and holds harmless each Lender
pursuant to this Section.

Section 11.04. Sharing of Set-offs. Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount then due with respect to the Loans and
Letter of Credit Liabilities held by it which is greater than the proportion
received by any other Lender in respect of the aggregate amount then due with
respect to the Loans and Letter of Credit Liabilities held by such other Lender,
the Lender receiving such proportionately greater payment shall purchase such
participations in the Loans and Letter of Credit Liabilities held by the other
Lenders, and such other adjustments shall be made, as may be required so that
all such payments shall be shared by the Lenders pro rata; provided that if at
any time thereafter, the Lender that originally received such payment is
required to repay (whether to the Company or to any other Person) all or any
portion of such payment, each other Lender shall promptly (and in any event
within five Domestic Business Days of its receipt of notification from such
Lender requiring such repayment) repay to such Lender the portion of such
payment previously received by it under this Section 11.04, together with such
amount (if any) as is equal to the appropriate portion of any interest (in
respect of the period during which such other Lender held such amount) such
Lender shall have been obligated to pay when repaying such amount as aforesaid,
in exchange for such participation in the Loans and Letter of Credit Liabilities
of such other Lender as was previously

 

78



--------------------------------------------------------------------------------

purchased by such Lender; provided further that the provisions of this Section
shall not be construed to apply to (x) any payment made by or on behalf of the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (y) the application of Cash Collateral provided for in Section 6.03.
Nothing in this Section shall impair the right of any Lender to exercise any
right of set-off or counterclaim it may have and to apply the amount subject to
such exercise to the payment of indebtedness of any Borrower other than its
indebtedness under the Loan Documents.

Section 11.05. Amendments and Waivers. (a) Any provision of this Agreement or
the Notes may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the Company and the Required Lenders (and, if the
rights or duties of the Administrative Agent, Issuing Lender or Swingline Lender
are affected thereby, by the Administrative Agent, Issuing Lender or Swingline
Lender, as applicable). Notwithstanding the foregoing, no such amendment or
waiver shall,

(i) unless signed by all Lenders directly affected thereby,

(A) increase any Commitment,

(B) reduce the principal of or rate of interest on any Loan or the amount to be
reimbursed in respect of any Letter of Credit or any interest thereon or any
fees hereunder,

(C) postpone the date fixed for any payment of principal of or interest on any
Loan or for reimbursement in respect of any Letter of Credit or interest thereon
or any fees hereunder or for termination of any Commitment; or,

(ii) unless signed by all Lenders,

(A) release the Company from any obligation under Article 10,

(B) change the percentage of the Credit Exposures, which shall be required for
the Lenders or any of them to take any action under this Section or any other
provision of this Agreement, or

(C) amend or waive the provisions of this Section 11.05.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

79



--------------------------------------------------------------------------------

(b) The exercise of the Company of its right to extend the Termination Date by
operation of Section 2.01(c) shall not constitute an amendment subject to this
Section 11.05. Furthermore, the exercise by the Company of its right to decrease
the Commitments pursuant to Section 2.09 or Section 8.06(b) shall not be deemed
to require the consent of any party to this Agreement. For the avoidance of
doubt the exercise by the Company of its option to increase the aggregate amount
of the Commitments pursuant to Section 2.21 shall not require the consent of any
Person except for the consent of the Administrative Agent, any Additional Lender
and each Lender whose Commitment is to be increased.

(c) In addition, the Company and the Administrative Agent may mutually agree on
supplemental or modified terms and procedures for the making of Competitive Bid
Loans denominated in an Alternative Currency. Such terms and procedures shall
govern Competitive Bid Loans covered thereby and made pursuant to Competitive
Bid Quote Requests given after the Lenders shall have received notice of such
supplemental or modified procedures, notwithstanding any inconsistent provisions
in this Agreement.

Section 11.06. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that no Borrower may assign or
otherwise transfer any of its rights under this Agreement (other than in
accordance with Section 5.04) without the prior written consent of all Lenders.

(b) Any Lender may at any time grant to one or more banks or other institutions
(other than a natural person, a Defaulting Lender or the Company or any of the
Company’s Subsidiaries) (each a “Participant”) participating interests in its
Commitment or any or all of its Loans and Letter of Credit Liabilities. In the
event of any such grant by a Lender of a participating interest to a
Participant, whether or not upon notice to any Borrower and the Administrative
Agent, such Lender shall remain responsible for the performance of its
obligations hereunder, and the Borrowers and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and such Lender’s Note. Any
agreement pursuant to which any Lender may grant such a participating interest
shall provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrowers hereunder and under the Notes
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Lender will not agree to any modification,
amendment or waiver of this Agreement described in clause (A) (only to the
extent such modification, amendment or waiver would increase the Commitment of
such Lender), (B) or (C) of Section 11.05(a)(i) or to any modification,
amendment or waiver that would have the effect of increasing the amount of a
Participant’s participation in such Lender’s Commitment, in any such case
without the consent of the Participant. The Borrowers agree that each
Participant shall, to the extent provided in its participation agreement, be
entitled to the benefits of Article 8 with respect to its participating
interest, subject to subsection (e) below and the foregoing provisions of this
subsection (b). An assignment

 

80



--------------------------------------------------------------------------------

or other transfer which is not permitted by subsection (c) or (d) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (b). Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(c) Any Lender may at any time assign to one or more Lenders or other
institutions (each an “Assignee”) all, or a proportionate part of all, of its
rights and obligations under this Agreement and the Notes, and such Assignee
shall assume such rights and obligations, pursuant to an Assignment and
Assumption Agreement in substantially the form of Exhibit I hereto executed by
such Assignee and such transferor Lender, with the subscribed consent of the
Administrative Agent, each Issuing Lender (in the case of any assignment of a
Commitment) and, so long as no Event of Default under Section 6.01(a), 6.01(b),
6.01(h) or Section 6.01(i) exists, the Company, in each case not to be
unreasonably withheld or delayed; provided that the Company shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof; and provided further that if an Assignee is (i) any
Person which controls, is controlled by, or is under common control with, or is
otherwise substantially affiliated with such transferor Lender or (ii) another
Lender, no such consent of the Company or the Administrative Agent shall be
required; and provided further that any assignment shall not be less than
$5,000,000, or, if less, shall constitute an assignment of all of such Lender’s
rights and obligations under this Agreement and the Notes; and provided further
that none of (w) the Company or its Subsidiaries, (x) any Defaulting Lender or
its Subsidiaries, (y) any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this proviso, (z) or any
natural person may be an Assignee. Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Lender of an amount
equal to the purchase price agreed between such transferor Lender and such
Assignee, such Assignee shall be a Lender party to this Agreement and shall have
all the rights and obligations of a Lender with a Commitment as set forth in
such instrument of assumption, and the transferor Lender shall be released from
its obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Lender, the Administrative Agent
and the Company shall make appropriate arrangements so that, if required, new

 

81



--------------------------------------------------------------------------------

Notes are issued to the Assignee and the transferor Lender and the original Note
is canceled. In connection with any such assignment, the transferor Lender shall
pay to the Administrative Agent an administrative fee of $3,500 for processing
such assignment.

(d) Any Lender may at any time assign all or any portion of its rights under
this Agreement and its Note to a Federal Reserve Bank. No such assignment shall
release the transferor Lender from its obligations hereunder.

(e) No Assignee, Participant or other transferee of any Lender’s rights shall be
entitled to receive any greater payment under Section 8.03 or 8.04 than such
Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made (i) with the Company’s prior written
consent, (ii) by reason of the provisions of Section 8.02, 8.03 or 8.04
requiring such Lender to designate a different Applicable Lending Office or
(iii) solely in the case of an Assignee, to the extent that the right to a
greater payment results from a change in treaty, law, rule or regulation
occurring after the date such Assignee became an Assignee.

(f) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the Assignee of
participations or sub-participations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable Assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the Assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Section 11.07. [Reserved].

Section 11.08. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
THIS AGREEMENT AND EACH NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY
FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE

 

82



--------------------------------------------------------------------------------

LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE BANKS
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 11.09. Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement, any Notes and the fee agreements contemplated by Section 2.08(b)(ii)
constitute the entire agreement and understanding among the parties hereto and
supersede any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.

Section 11.10. Treatment of Certain Information; Confidentiality. (a) Each of
the Administrative Agent, the Lenders and the Issuing Lenders agrees to maintain
the confidentiality of the Information (as defined below) and shall not use such
Information, without the prior written consent of the Company, for any purpose
or in any manner other than pursuant to the terms and for the purposes
contemplated by this Agreement, except that Information may be disclosed (i) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section 11.10, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Additional Lender invited to be a Lender pursuant to
Section 2.21, provided that such assignee, Participant, prospective assignee or
Participant agrees in writing to keep such information confidential to the same
extent required by the Lenders party to this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Company and its obligations, in each case who agree to be bound
by the terms of this Section 11.10 (or language substantially similar to this
Section 11.10) (vii) with the consent of the Company or (viii) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) that is provided to the Administrative Agent, any
Lender, any Issuing Lender or any of their respective Affiliates by a Person
other than the Company not in violation, to the actual knowledge of the
Administrative Agent, such Lender, Issuing Lender or Affiliate, of any duty of
confidentiality. For purposes of this Section, “Information” means (i) all
information received from the Company or any Subsidiary relating to the Company
or any Subsidiary or any of their respective businesses, this Agreement or the
transactions

 

83



--------------------------------------------------------------------------------

contemplated hereby and (ii) the CDS Data as provided by the Reference Pricing
Agent and/or the Administrative Agent, in each case other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to the disclosure to the Company. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has taken normal and reasonable precautions maintain the
confidentiality of such Information.

(b) Each of the Administrative Agent, the Lenders and Issuing Lenders
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable law, including United States Federal and state
securities laws.

Section 11.11. Severability. If any provision of this Agreement or the Notes is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the Notes shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.11, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by proceedings under any bankruptcy, insolvency or
other similar law now or hereafter in effect, as determined in good faith by the
Administrative Agent, the Issuing Lender or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

Section 11.12. [Reserved].

Section 11.13. Collateral. Each of the Lenders represents to the Administrative
Agent and each of the other Lenders that it in good faith is not relying upon
any Margin Stock as collateral in the extension or maintenance of the credit
provided for in this Agreement.

Section 11.14. Judgment Currency. If, under any applicable law and whether
pursuant to a judgment being made or registered against any Obligor or for any
other reason, any payment under or in connection with this Agreement, is made or
satisfied in a currency (the “Other Currency”) other than that in which the
relevant payment is due (the “Required Currency”) then, to the extent that the
payment (when converted into the Required Currency at the rate of exchange on
the date of payment or, if it is not practicable for the party entitled thereto
(the “Payee”) to purchase the Required Currency with the Other Currency on the
date of payment, at the rate of exchange as soon thereafter as it is practicable
for it to do so) actually received by the Payee falls short of the amount due
under the terms of this Agreement, the Company shall, to the extent permitted by
law, as a separate and independent obligation, indemnify and hold harmless the
Payee against the amount of such shortfall. For the purpose of this Section,
“rate of

 

84



--------------------------------------------------------------------------------

exchange” means the rate at which the Payee is able on the relevant date to
purchase the Required Currency with the Other Currency and shall take into
account any premium and other costs of exchange.

Section 11.15. Patriot Act Notice. Each Lender that is subject to the Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrowers that pursuant to the requirements of the Patriot
Act, it may be required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Borrower in accordance with the Patriot Act.

Section 11.16. No Advisory Or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agree that: (a)(i) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
Syndication Agents, Documentation Agents and Lead Arrangers and Bookrunners
listed on the cover page hereof are arm’s-length commercial transactions between
the Borrowers and their respective Affiliates, on the one hand, and the
Administrative Agent, Syndication Agents, Documentation Agents and Lead
Arrangers and Bookrunners, on the other hand, (ii) each Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (iii) each Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) the Administrative
Agent, Syndication Agents, Documentation Agents and Lead Arrangers and
Bookrunners each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrowers or any of
their respective Affiliates, or any other Person and (ii) none of the
Administrative Agent, Syndication Agents, Documentation Agents or Lead Arrangers
and Bookrunners has any obligation to the Borrowers or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) the Administrative Agent, Syndication Agents, Documentation Agents and Lead
Arrangers and Bookrunners and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrowers and their respective Affiliates, and none of the Administrative Agent,
Syndication Agents, Documentation Agents or Lead Arrangers and Bookrunners has
any obligation to disclose any of such interests to the Borrowers or any of
their respective Affiliates. To the fullest extent permitted by law, each
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, Syndication Agents, Documentation Agents and Lead
Arrangers and Bookrunners with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 11.17. Electronic Execution Of Assignments And Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption Agreement or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form,

 

85



--------------------------------------------------------------------------------

each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PRAXAIR, INC. By:   /s/ James S. Sawyer  

Title: Executive Vice President and

          Chief Financial Officer

 

39 Old Ridgebury Road

Danbury, CT 06810-5113

Telecopy number: (203) 837-2480

Attention: Treasurer



--------------------------------------------------------------------------------

BANK OF AMERICA, as Administrative Agent and Lender By:   /s/ Bridgett J. Manduk
Title:   Assistant Vice President

Administrative Agent’s Office

(for payments and borrowing requests)

 

Bank of America, N.A.

One Independence Center

Mail Code: NC1-001-04-39

101 N. Tryon Street

Charlotte, NC 28255-0001

Attention: Monique M. Haley

Tel: 980-388-1043

Fax: 704-719-8510

Email: monique.haley@baml.com

All other notices as Administrative Agent  

Bank of America, N.A.

1455 Market Street, 5th Floor

Mail Code: CA5-701-05-19

San Francisco, CA 94103

Attention: Bridgett J. Manduk

Tel: 415-436-1097

Fax: 415-503-5011

Email: bridgett.manduk@baml.com



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as Lender

By:   /s/ Edwin B. Cox, Jr. Title:   Managing Director



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender By:   /s/ Shannon A. Sweeney Title:   Authorized
Signatory



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as Lender By:   /s/ David A. Mandell Title:
  Managing Director



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender

By:   /s/ Spencer Hughes Title:   Managing Director



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,
as Lender

By:   /s/ Ming K. Chu Title:   Vice President By:   /s/ Virginia Cosenza Title:
  Vice President



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,
as Lender

By:   /s/ Paul Chisholm Title:   Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,
as Lender

By:   /s/ Donald Schwartz Title:   Managing Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Lender

By:   /s/ Gitanjali Pundir Title:   Vice President



--------------------------------------------------------------------------------

SOVEREIGN BANK,
as Lender

By:   /s/ Carlos A. Calixto Title:   Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender

By:   /s/ Alain Daoust Title:   Director By:   /s/ Rahul Parmar Title:  
Associate



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH, as Lender

By:   /s/ Paul Rodriguez Title:   Vice President By:   /s/ Michael D’Anna Title:
  Executive Director



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as Lender

By:   /s/ Shuji Yabe Title:   General Manager



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,
as Lender

By:   /s/ Eric Siebert Title:   Managing Director



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,
as Lender

By:   /s/ William M. Feathers Title:   Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,
as Lender

By:   /s/ John M. Eyerman Title:   Assistant Vice President By:   /s/ Joseph
Rauhala Title:   Principal Officer



--------------------------------------------------------------------------------

INTESA SANPAOLO S.P.A.,
as Lender

By:   /s/ Robert Wurster Title:   Senior Vice President By:   /s/ Sergio
Maggioni Title:   FVP & Head of Business



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,
as Lender

By:   /s/ Clifford Hoppe Title:   Second Vice President



--------------------------------------------------------------------------------

CHINA MERCHANTS BANK CO., LTD. NEW YORK BRANCH, as Lender

By:   /s/ Andrew Xuejun Mao Title:   Assistant General Manager



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

BANK

   COMMITMENT  

Bank of America, N.A.

   $ 160,000,000   

Citibank, N.A.

   $ 160,000,000   

HSBC Bank USA, National Association

   $ 160,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 130,000,000   

Deutsche Bank AG New York Branch

   $ 130,000,000   

The Royal Bank of Scotland plc

   $ 130,000,000   

Wells Fargo Bank, N.A.

   $ 130,000,000   

JPMorgan Chase Bank, N.A.

   $ 100,000,000   

Sovereign Bank

   $ 100,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 100,000,000   

Banco Bilbao Vizcaya Argentaria, S.A., New York Branch

   $ 100,000,000   

Sumitomo Mitsui Banking Corporation

   $ 75,000,000   

Société Générale

   $ 75,000,000   

The Bank of New York Mellon

   $ 75,000,000   

U.S. Bank National Association

   $ 50,000,000   

Intesa Sanpaolo S.p.A.

   $ 25,000,000   

The Northern Trust Company

   $ 25,000,000   

China Merchants Bank Co., Ltd. New York Branch

   $ 25,000,000            

TOTAL

   $ 1,750,000,000            



--------------------------------------------------------------------------------

MANDATORY COST SCHEDULE

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank, in each case, in respect of the Loans.

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Group of Loans of
all the Lenders) and will be expressed as a percentage rate per annum.

3. The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in a member state of the European Community that adopts or has adopted
the Euro as its lawful currency in accordance with legislation of the European
Community relating Economic and Monetary Union will be the percentage notified
by that Lender to the Administrative Agent. This percentage will be certified by
that Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in the relevant Group of Loans of all the Lenders made from such
Applicable Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from such Applicable Lending
Office.

4. The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:

(a) in relation to a Revolving Credit Loan denominated in Sterling:

 

AB + C(B – D) + E x 0.01    % per annum 100 – (A + C)   

(b) in relation to a Loan denominated in any currency other than Sterling:

 

E x 0.01    % per annum. 300   

Where:

A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which such Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

B is the percentage rate of interest (excluding the Euro-Currency Margin and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.07(d) payable for the relevant Interest Period
on the Loan.



--------------------------------------------------------------------------------

C is the percentage (if any) of Eligible Liabilities which such Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

E is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5. For the purposes of this Schedule:

(a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

(b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

(c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

(d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e., 5% will be included in the formula as 5 and not
as 0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

(a) the jurisdiction of its Applicable Lending Office; and

(b) any other information that the Administrative Agent may reasonably require
for such purpose.



--------------------------------------------------------------------------------

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with an Applicable Lending Office in
the same jurisdiction as its Applicable Lending Office.

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties to this Agreement.

13. The Administrative Agent may from time to time, after consultation with the
Guarantor and the Lenders, determine and notify to all parties to this Agreement
any amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties to this Agreement.



--------------------------------------------------------------------------------

EXHIBIT A

NOTE

New York, New York

                , 201_

For value received, [NAME OF BORROWER] (the “Borrower”), promises to pay to the
order of                      (the “Lender”), for the account of its Applicable
Lending Office, the unpaid principal amount of each Loan made by the Lender to
the Borrower pursuant to the Credit Agreement referred to below on the maturity
date provided for in the Credit Agreement. The Borrower promises to pay interest
on the unpaid principal amount of each such Loan on the dates and at the rate or
rates provided for in the Credit Agreement. All such payments of principal and
interest shall be made (i) if in Dollars, in lawful money of the United States
in immediately available funds at the office of Bank of America, N.A., at Mail
Code: NC1-001-04-39, One Independence Center, 101 N. Tryon Street, Charlotte, NC
28255-0001 or (ii) if in an Alternative Currency, in such funds as may then be
customary for the settlement of international transactions in such Alternative
Currency at the place specified for payment thereof pursuant to the Credit
Agreement.

All Loans made by the Lender, the respective types and maturities thereof and
all repayments of the principal thereof shall be recorded by the Lender and, if
the Lender so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Lender on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.



--------------------------------------------------------------------------------

This note is one of the Notes referred to in the Credit Agreement dated as of
July 26, 2011 among Praxair, Inc., a Delaware corporation, the Eligible
Subsidiaries referred to therein, the Lenders listed therein and Bank of
America, N.A., as Administrative Agent (as the same may be amended from time to
time, the “Credit Agreement”). Terms defined in the Credit Agreement and not
otherwise defined herein are used herein with the same meanings. Reference is
made to the Credit Agreement for provisions for the prepayment hereof and the
acceleration of the maturity hereof.

 

[NAME OF BORROWER] By:       Name:   Title:



--------------------------------------------------------------------------------

Note (cont’d)

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Currency and

Amount of

Loan

 

Type of

Loan

   Principal
Repaid    Maturity
Date    Notation
Made By



--------------------------------------------------------------------------------

EXHIBIT B - Competitive Bid Quote Request

Form of Competitive Bid Quote Request

[Date]

 

To: Bank of America, N.A.

     (the “Administrative Agent”)

 

From: [Name of Borrower] (the “Borrower”)

 

Re: Credit Agreement (as the same may be amended from time to time, the “Credit
Agreement”) dated as of July 26, 2011 among Praxair, Inc., the Eligible
Subsidiaries referred to therein, the Lenders listed therein and Bank of
America, N.A., as Administrative Agent

We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Borrowing(s):

Date of Borrowing:                         

 

Principal Amount*

  

Interest Period**

[$]

  

[Can $]

  

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the Euro-Currency Base Rate.]

Terms used herein and not otherwise defined herein have the meanings assigned to
them in the Credit Agreement.

 

[NAME OF BORROWER] By       Name:   Title:

 

* Amount must be not less than $5,000,000, and, in the case of
Dollar-Denominated Loans, a multiple of $1,000,000.

** Not less than one month (LIBOR Auction) or not less than 7 days (Absolute
Rate Auction), subject to the provisions of the definition of Interest Period.



--------------------------------------------------------------------------------

EXHIBIT C - Invitation for Competitive Bid Quotes

Form of Invitation for Competitive Bid Quotes

 

To: [Name of Lender]

 

Re: Invitation for Competitive Bid Quotes to [Name of Borrower] (the “Borrower”)

Pursuant to Section 2.03 of the Credit Agreement dated as of July 26, 2011 among
Praxair, Inc., the Eligible Subsidiaries referred to therein, the Lenders listed
therein and Bank of America, N.A., as Administrative Agent (as the same may be
amended from time to time, the “Credit Agreement”) we are pleased on behalf of
the Borrower to invite you to submit Competitive Bid Quotes to the Borrower for
the following proposed Competitive Bid Borrowing(s):

Date of Borrowing:                             

 

Principal Amount

   Interest Period

[$]

  

[Can $]

  

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the Euro-Currency Base Rate.]

Please respond to this invitation by no later than [2:00 P.M.] [9:30 A.M.] (New
York City time) on [date].

Terms used herein and not otherwise defined herein have the meanings assigned to
them in the Credit Agreement.

 

BANK OF AMERICA, N.A.,
as Administrative Agent

By       Authorized Officer



--------------------------------------------------------------------------------

EXHIBIT D - Competitive Bid Quote

Form of Competitive Bid Quote

 

To: Bank of America, N.A., as Administrative Agent

 

Re: Competitive Bid Quote to [Name of Borrower] (the “Borrower”)

In response to your invitation on behalf of the Borrower dated
                        ,             , we hereby make the following Competitive
Bid Quote on the following terms:

 

  1. Quoting Lender:                                              

  2. Person to contact at Quoting Lender:

                                                                

  3. Date of Borrowing:                                         *

  4. We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:

 

Principal
Amount**

   Interest
Period***    Competitive Bid
[Margin****] [Absolute  Rate*****]

[$]

     

[Can $]

     

[Provided, that the aggregate principal amount of Competitive Bid Loans for
which the above offers may be accepted shall not exceed
$                        .]**

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement
dated as of July 26, 2011 among Praxair, Inc., the Eligible Subsidiaries
referred to therein, the Lenders listed therein,

 

* As specified in the related Invitation.

** Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offers
exceeds the amount the Lender is willing to lend. Each bid must be not less than
$5,000,000, and, in the case of Dollar-Denominated Loans, a multiple of
$1,000,000.

*** Not less than one month (LIBOR auction) or not less than 7 days (Absolute
Rate Auction), as specified in the related Invitation. No more than five bids
are permitted for each Interest Period.

**** Margin over or under the Euro-Currency Base Rate determined for the
applicable Interest Period. Specify percentage (to the nearest 1/10,000th of 1%)
and specify whether “PLUS” or “MINUS”.

*****

Specify rate of interest per annum (to the nearest 1/10,000th of 1%).



--------------------------------------------------------------------------------

yourselves, as Administrative Agent, irrevocably obligate(s) us to make the
Competitive Bid Loan(s) for which any offer(s) are accepted, in whole or in
part.

 

    Very truly yours,     [NAME OF BANK] Dated: __________     By:            
Authorized Officer



--------------------------------------------------------------------------------

EXHIBIT E

OPINION OF CAHILL GORDON & REINDEL LLP,

COUNSEL FOR THE COMPANY

July 26, 2011

To the Lenders and the Administrative Agent

  Referred to Below

c/o Bank of America, N.A.

  as Administrative Agent

  1455 Market Street, 5th Floor

  Mail Code: CA5-701-05-19

  San Francisco, CA 94103-1399

  Attention: Bridgett J. Manduk

Re: Praxair, Inc.

Ladies and Gentlemen:

We have acted as special counsel to Praxair, Inc., a Delaware corporation (the
“Company”), in connection with the Credit Agreement (the “Credit Agreement”)
dated as of July 26, 2011 among the Company, the Lenders party thereto and Bank
of America, N.A., as Administrative Agent. Capitalized terms used herein without
definition have the same meanings as in the Credit Agreement.

In such capacity, we have examined the Credit Agreement and certain corporate
records, instruments and other documents. As to various questions of fact
material to our opinion, we have relied upon and assumed the accuracy of (i) the
representations and warranties contained in the Credit Agreement,
(ii) certificates or other documents furnished by the Company and the officers
of the Company and (iii) certificates from various state authorities and public
officials.

In connection with this opinion, we have assumed the genuineness of all
signatures, the legal capacity of natural persons, the authenticity of all
documents submitted to us as originals and the conformity to the appropriate
authentic original documents of all documents submitted to us as certified,
conformed or photostatic or facsimile copies. We have further assumed the due
authorization, execution and delivery of the Credit Agreement by, or on behalf
of, all parties thereto, other than the Company.

Based on the foregoing and subject to the qualifications set forth below, we are
of the opinion that:



--------------------------------------------------------------------------------

1. The Company is a corporation validly existing and in good standing under the
laws of the State of Delaware and is duly qualified to do business as a foreign
corporation under the laws of the States of Connecticut and New York.

 

2. The Company has the corporate power and corporate authority to execute,
deliver and perform its obligations under the Credit Agreement.

 

3. The execution, delivery and performance by the Company of the Credit
Agreement have been duly authorized by all requisite corporate action on the
part of the Company.

 

4. The Credit Agreement has been duly executed and delivered by the Company and
is a valid and binding agreement of the Company, enforceable against the Company
in accordance with its terms, subject to bankruptcy, insolvency, reorganization,
fraudulent conveyance and transfer, moratorium and similar laws relating to or
affecting creditors’ rights generally and to general equity principles
(regardless of whether considered in a proceeding in equity or at law).

 

5. The execution, delivery and performance by the Company of the Credit
Agreement do not violate any law of the United States of America or the State of
New York or the General Corporation Law of the State of Delaware, except for
such violations that would not have a Material Adverse Effect.

 

6. No consent or approval of, or action by or filing with, any court or
administrative or governmental body is required under the General Corporation
Law of the State of Delaware or the laws of the State of New York or the United
States of America for the Company to execute and deliver the Credit Agreement
and to perform its obligations thereunder.

 

7. The execution, delivery and performance by the Company of the Credit
Agreement will not (i) violate the certificate of incorporation or bylaws of the
Company or (ii) result in a breach of, or constitute a default under, or require
any consent under, any agreement of the Company listed on Schedule A hereto,
except where such violation or default would not have a Material Adverse Effect;
provided that we express no opinion as to compliance with any financial test in
any such agreement or any cross-default provision triggered by any agreement
that is not covered by this clause (ii).

Our opinions set forth above are also subject to the following qualifications:



--------------------------------------------------------------------------------

A. New York courts or Federal courts applying New York law may deny or limit the
enforceability of clauses or provisions that purport to: (i) provide for the
choice of law governing the Credit Agreement, (ii) give the right of specific
performance, (iii) limit or expand the rights of set-off, (iv) require that
provisions thereof be waived only in writing, to the extent that an oral
agreement or an implied agreement by trade practice or courses of conduct have
been created modifying any provisions of such documents, (v) waive demand by any
Obligor or (vi) waive any right to trial by jury.

B. We express no opinion as to any Lender’s or Agent’s right to collect any
payment to the extent that such payment constitutes a penalty, forfeiture or
late charge.

C. We express no opinion as to the effect, if any, of any law of any
jurisdiction (other than the State of New York) in which any Lender or any
Obligor is located or where enforcement of the Credit Agreement may be sought
that limits the rate of interest that such Lender may charge or collect.

D. We express no opinion as to any contractual provisions purporting to provide
indemnification insofar as such indemnification might be deemed inconsistent
with public policy.

The foregoing opinion is limited to the Federal laws of the United States, the
laws of the State of New York and the General Corporation Law of the State of
Delaware, and we are expressing no opinion as to the effect of the laws of any
other jurisdiction.

This opinion is furnished at the request of the Company pursuant to
Section 3.01(b) of the Credit Agreement by us as special counsel for the Company
to you as Lenders and Agents, is rendered solely to, and is intended solely for
the benefit of, (i) the Administrative Agent, the Lead Arrangers and their
successors and (ii) the Lenders under the Credit Agreement and their successors
and permitted assigns who we have been advised in writing have become Lenders
during the primary syndication of the facilities under the Credit Agreement (and
in any event, within 30 days of the date hereof), in each case, in connection
with the transactions contemplated in the Loan Documents. This opinion may not
be relied upon by you for any other purpose or relied upon by any other person,
firm or corporation for any purpose without our prior written consent. The
opinions we express herein are as of the date hereof, and we do not assume or
undertake any responsibility or obligation to supplement such opinions to
reflect any facts or circumstances that may hereafter come to our attention or
to reflect any changes in the law which may occur after the date hereof.

Very truly yours,



--------------------------------------------------------------------------------

Schedule A

1. Facility Agreement dated as of November 2, 2005 among Praxair Euroholding,
S.L., the Lenders party thereto, Bank of America, N.A., as Syndication Agent,
and Citibank International plc, as Facility Agent and Documentation Agent.

2. Facility Agreement dated as of November 2, 2005 among Praxair Canada Inc.,
the Lenders party thereto, Bank of America, N.A., as Syndication Agent, and
Citibank, N.A., as Administrative Agent.

3. Indenture, dated as of July 15, 1992, between Praxair, Inc. and U.S. Bank
National Association, as the ultimate successor trustee.



--------------------------------------------------------------------------------

EXHIBIT F

ELECTION TO PARTICIPATE

                         , 201    

Bank of America, N.A.,

as Administrative Agent for

  the Lenders party to the Credit

  Agreement dated as of July 26, 2011

  among Praxair, Inc.,

  the Eligible Subsidiaries referred to therein,

  such Lenders, and the Administrative Agent,

  (as the same may be amended from time

  to time, the “Credit Agreement”)

Dear Ladies and Gentlemen:

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement have for purposes hereof the
meanings provided therein.

The undersigned, [Name of Eligible Subsidiary], a [jurisdiction] [type of
entity], hereby elects to be an Eligible Subsidiary for purposes of the Credit
Agreement, effective from the date hereof until an Election to Terminate shall
have been delivered on behalf of the undersigned in accordance with the Credit
Agreement. The undersigned confirms that the representations and warranties set
forth in Article 9 of the Credit Agreement are true and correct as to the
undersigned as of the date hereof, and the undersigned agrees to perform all the
obligations of an Eligible Subsidiary under, and to be bound in all respects by
the terms of, the Credit Agreement, including without limitation Section 11.09
thereof, as if the undersigned were a signatory party thereto as an Eligible
Subsidiary.

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Very truly yours, [NAME OF ELIGIBLE SUBSIDIARY] By:       Name:   Title:

The undersigned confirms that [Name of Eligible Subsidiary] is an Eligible
Subsidiary for purposes of the Credit Agreement described above.



--------------------------------------------------------------------------------

PRAXAIR, INC. By:       Name:   Title:

Receipt of the above Election to Participate is acknowledged on and as of the
date set forth above.

 

BANK OF AMERICA, N.A.,
as Administrative Agent

By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT G

ELECTION TO TERMINATE

                    , 201    

Bank of America, N.A., as

Administrative Agent for

  the Lenders party to the Credit

  Agreement dated as of July 26, 2011

  among Praxair, Inc.,

  the Eligible Subsidiaries referred to therein,

  such Lenders, and the Administrative Agent,

  (as the same may be amended from time

  to time, the “Credit Agreement”)

Dear Ladies and Gentlemen:

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement have for purposes hereof the
meanings provided therein.

The undersigned, [Name of Eligible Subsidiary], a [jurisdiction] [type of
entity], hereby elects to terminate its status as an Eligible Subsidiary for
purposes of the Credit Agreement, effective as of the date hereof. The
undersigned represents and warrants that all principal and interest on all Loans
made to the undersigned and all other amounts payable by the undersigned
pursuant to the Credit Agreement have been paid in full on or before the date
hereof. Notwithstanding the foregoing, this Election to Terminate shall not
affect any obligation of the undersigned heretofore incurred under the Credit
Agreement or any Note.



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Very truly yours, [NAME OF ELIGIBLE SUBSIDIARY] By:       Name:   Title:

The undersigned confirms that [Name of Eligible Subsidiary] is an Eligible
Subsidiary for purposes of the Credit Agreement described above is terminated as
of the date hereof.

 

PRAXAIR, INC. By:       Name:   Title:

Receipt of the above Election to Terminate is acknowledged on and as of the date
set forth above.

 

BANK OF AMERICA, N.A.,
as Administrative Agent

By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF OPINION OF COUNSEL FOR AN ELIGIBLE SUBSIDIARY

1. The Borrower is a [entity] validly existing and in good standing2 under the
laws of [Jurisdiction of organization] ].

2. The execution and delivery by the Borrower of its Election to Participate and
its Notes, if any, and the performance by the Borrower of the Credit Agreement
and its Notes, if any, are within the Borrower’s [corporate/organizational]
powers, have been duly authorized by all necessary [corporate/organizational]
action, require no action by or in respect of, or filing with, any governmental
body, agency or official under any Applicable Law [to be defined], do not
violate any provision of Applicable Law, any judgment, injunction, order or
decree known to [me] [us] to be applicable to the Borrower (“Applicable
Judgment”) or the [describe organizational documents] of the Borrower, except
for such violations that would not have a Material Adverse Effect, do not
constitute a default under any agreement or instrument [known to us which are
binding upon the Borrower or the Company or any of its Subsidiaries] [listed on
an exhibit to such opinion] (“Applicable Agreement”), except where such default
would not have a Material Adverse Effect, and do not result in the creation or
imposition of any Lien on any asset of the Company or any of its Subsidiaries
under any Applicable Law, Applicable Judgment or Applicable Agreement.

3. The Credit Agreement constitutes a valid and binding agreement of the
Borrower and its Notes constitute valid and binding obligations of the Borrower,
in each case enforceable in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization or other similar laws affecting
creditors’ rights generally and general principles of equity.

 

2 

To the extent the concept is applicable in jurisdiction



--------------------------------------------------------------------------------

EXHIBIT I

ASSIGNMENT AND ASSUMPTION AGREEMENT

AGREEMENT dated as of                 , 20     among [ASSIGNOR] (the
“Assignor”), [ASSIGNEE] (the “Assignee”), PRAXAIR, INC. (the “Company”), BANK OF
AMERICA, N.A., as Administrative Agent (the “Administrative Agent”) and [ISSUING
BANK(S)], as Issuing Lender(s).

W I T N E S S E T H

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Credit Agreement dated as of July 26, 2011 among the Company, the Eligible
Subsidiaries referred to therein, the Assignor and the other Lenders party
thereto, as Lenders, and the Administrative Agent (the “Credit Agreement”);

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans and participate in Letters of Credit in an aggregate Dollar Amount
at any time outstanding not to exceed $    ,000,000;

WHEREAS, [Syndicated] Loans made to the Borrower by the Assignor under the
Credit Agreement in the aggregate Dollar Amount of $             are outstanding
at the date hereof;

WHEREAS, Letters of Credit with a total Dollar Amount available for drawing
thereunder of $             are outstanding at the date hereof; and

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement and the other Loan Documents in respect
of a portion of its Commitment thereunder in an amount equal to $            
(the “Assigned Amount”), together with a corresponding portion of its
outstanding [Syndicated] Loans and Letter of Credit Liabilities, and the
Assignee proposes to accept assignment of such rights and assume the
corresponding obligations from the Assignor on such terms;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

Section 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.

Section 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement and the other Loan
Documents to the extent of the Assigned Amount, and the Assignee hereby accepts
such assignment from the Assignor and assumes all of the obligations of the
Assignor under the Credit Agreement to the extent of the Assigned Amount,
including the purchase from the Assignor of the corresponding portion of the
principal amount of the Syndicated Loans made by, and Letter of Credit
Liabilities of, the Assignor outstanding at the date hereof. Upon the execution
and delivery hereof by the Assignor, the Assignee, the Company and



--------------------------------------------------------------------------------

the Administrative Agent and the payment of the amounts specified in Section 3
required to be paid on the date hereof (i) the Assignee shall, as of the date
hereof, succeed to the rights and be obligated to perform the obligations of a
Lender under the Credit Agreement with a Commitment in an amount equal to the
Assigned Amount, and (ii) the Commitment of the Assignor shall, as of the date
hereof, be reduced by a like amount and the Assignor released from its
obligations under the Credit Agreement to the extent such obligations have been
assumed by the Assignee. The assignment provided for herein shall be without
recourse to the Assignor.

Section 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in immediately available funds the amount heretofore agreed between them.3 It is
understood that facility and Letter of Credit fees accrued to the date hereof in
respect of the Assigned Amount are for the account of the Assignor and such fees
accruing from and including the date hereof are for the account of the Assignee.
Each of the Assignor and the Assignee hereby agrees that if it receives any
amount under the Credit Agreement which is for the account of the other party
hereto, it shall receive the same for the account of such other party to the
extent of such other party’s interest therein and shall promptly pay the same to
such other party.

Section 4. Consents. This Agreement is conditioned upon the consent of [the
Company,] the Issuing Lenders [and the Administrative Agent] pursuant to
Section 11.06 of the Credit Agreement. The execution of this Agreement by [the
Company,] the Issuing Lenders [and the Administrative Agent, as applicable,] is
evidence of this consent.

Section 5. Non-Reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition or statements of the Company or any of its
Subsidiaries, or the validity and enforceability of the obligations of the
Company or any of its Subsidiaries in respect of any Loan Document. The Assignee
acknowledges that it has, independently and without reliance on the Assignor,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement and will
continue to be responsible for making its own independent appraisal of the
business, affairs and financial condition of the Company and its Subsidiaries.

Section 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

Section 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

3

Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid to the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

[ASSIGNOR] By:       Title: [ASSIGNEE] By:       Title: [PRAXAIR, INC.] By:    
  Title: [BANK OF AMERICA, N.A.] By:       Title: [ISSUING BANK] By:      
Title:



--------------------------------------------------------------------------------

EXHIBIT J

EXTENSION AGREEMENT

Bank of America, N.A.,

    as Administrative Agent

    under the Credit Agreement

    referred to below

1455 Market Street, 5th Floor

Mail Code: CA5-701-05-19

San Francisco, CA 94103-1399

Attn: Bridgett J. Manduk

Ladies and Gentlemen:

The undersigned hereby agrees to extend, effective [Extension Date], the
Termination Date under the Credit Agreement dated as of July 26, 2011 (as
amended from time to time, the “Credit Agreement”) among Praxair, Inc., a
Delaware corporation (the “Company”), the Eligible Subsidiaries referred to
therein, the Lenders party thereto and Bank of America, N.A., as Administrative
Agent (the “Administrative Agent”) to [date to which the Termination Date is
extended]. Terms defined in the Credit Agreement are used herein with the same
meaning.

This Extension Agreement shall be construed in accordance with and governed by
the law of the State of New York.

 

[LENDERS] By:       Name:   Title:

Agreed and accepted:

 

PRAXAIR, INC. By:       Name:   Title:

Agreed and accepted:

 

BANK OF AMERICA, as Administrative

    Agent

By:       Name:   Title: